             Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 1 of 96



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Spencer Wolgang (SW 2389)
swolgang@ipcounselors.com
Mary Kate Brennan (MB 5595)
mbrennan@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.
                                                     CIVIL ACTION No. ___
 Plaintiff

 v.

 AARON'S FASHION STORE, ANIME
 FACTORY BRANCH STORE, ANNA BAGS
 STORE, BEIJING YICHANG INT'L                             COMPLAINT
 TRADING CO., LTD., BLYGIRL STORE,
 CHIRSTYCHRISTY STORE, CITYKO
 STORE, DGFSTM KIDS CLOTHES STORE,                     Jury Trial Requested
 DIANBAI COUNTY WEI LI DA TRADE CO.,
 LTD., DONGGUAN BABY FURNITURE CO.,                   FILED UNDER SEAL
 LTD., DONGGUAN CITY BAOFA
 FURNITURE CO., LTD., DONGGUAN LE YU
 RAINCOAT CO., LTD., DONGGUAN TOP
 IDEA GIFTS CO., LTD., EDUCATIONAL
 JUGGLE STORE, EVER BRIGHT
 INDUSTRIAL PRODUCTS CO., LTD., EVER
 FRIENDSHIP, FRANKLINSHIRT STORE,
 FSFLY RC HOBBY STORE, FUJIAN JUNKE
 IMPORT & EXPORT TRADING CO., LTD.,
 FUNPLUS INFLATABLES (GUANGZHOU)
      Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 2 of 96



CO., LTD., GIVEU DIRECT
MANUFACTURER STORE, GOLAX
INDUSTRIAL CO., LTD., GOOD TOY
STORE, GUANGZHOU AEOR INFLATABLE
CO., LTD., GUANGZHOU BARRY
INDUSTRIAL CO., LTD., GUANGZHOU
CAIYUN INFLATABLE PRODUCTS CO.,
LTD., GUANGZHOU CHANNAL
INFLATABLE CO., LTD., GUANGZHOU
FUNWORLD INFLATABLES LIMITED,
GUANGZHOU HAOYI INFLATABLE CO.,
LTD., GUANGZHOU HAPPY ISLAND TOYS
CO., LTD., GUANGZHOU KUOYE TOYS
CO., LTD., GUANGZHOU LYT TOYS CO.,
LTD., GUANGZHOU MAGICAL
INFLATABLE CO., LTD., GUANGZHOU YBJ
TOYS CO., LIMITED, GUANGZHOU YINHE
INFLATABLE PRODUCTS CO., LTD.,
GUANGZHOU YUE XUAN MODEL GAS
PRODUCTS CO., LTD., HANGZHOU
KETENG TRADE CO., LTD., HANGZHOU
ZHEN YANG STORE, HAPPINESS PARTY
STORE, HAPPY ISLAND OFFICIAL STORE,
HENAN XUANHUA IMP. & EXP. TRADING
CO., LTD., HOPETOO BACKDROP STORE,
HOT TOYS, HUIPIN DECORATION STORE,
HUNAN ZHIDUOFU LEATHER BAGS CO.,
LTD., ITOYS WORLD, ITOYS WORLD 2
STORE, IT'S FUN STORE, JC BAKING
FACTORY STORE, JILIN PROVINCE HZD
TRADE CO., LTD., JIMITU STORE,
JINJIANG JINLONG STATIONERY CO.,
LTD., JULIEXIA TOYDOLL STORE,
KENDAMA BALL, LABI TOY STORE, LAST
CANVAS, LEFUN ONLINE STORE, LONG
SHENG TOY STORE, LUCY FOR YOU
STORE, MASCOT FACTORY STORE, MIMI
BIU STORE, MING QUAN IMPORT AND
EXPORT COMPANY STORE, MOFUN
(GUANGZHOU) OUTDOORS CO., LTD.,
NALAN TOY STORE, NAMIHUI NMH
STORE, NANJING NEW CLIMATE TOUR
WARE CO., LTD., NINGBO BECOL
STATIONERY & GIFTS CO., LTD., NINGBO
XINJING TOYS CO., LTD., PIO-TOYS
STORE, PRZY FACTORY STORE,



                                    2
      Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 3 of 96



PUPUKOU OFFICIAL STORE, QUANZHOU
XIANGFENG BAGS CO., LTD., RUIAN FUN
ARTS & CRAFTS FACTORY, RUIAN
SUPERJOY IMPORT & EXPORT FIRM,
SHANDONG PEACH TOWN TOYS & GIFTS
CO., LTD., SHANGHAI BLUE DREAMLAND
AMUSEMENT EQUIPMENT CO., LTD.,
SHANGHAI CHUANGZHI CRAFT & GIFTS
CO., LTD., SHANGHAI EPIC PACIFIC
LUGGAGE & BAG CO., LTD., SHANGHAI
HUAITONG INFLATED ARTICLE CO., LTD.,
SHANTOU CHENGHAI TOYSBASE
FACTORY, SHANTOU JH TOYS TRADING
FIRM, SHANTOU PRETTY COAST PLASTIC
TOYS CO., LIMITED, SHANXI PARTY
WONDERLAND TRADING CO., LTD.,
SHENZHEN BRIDGETOWORLD
TECHNOLOGY CO., LTD., SHENZHEN
DREAMWAY TRADE CO., LTD.,
SHENZHEN GOFASHION SHOPPING
STORE, SHENZHEN HART STATIONERY
CO., LTD., SHENZHEN LEVIN PLUSH TOYS
CO., LTD., SHENZHEN LEVIN TOYS &
GIFTS CO., LIMITED, SHENZHEN MEIYAN
TECHNOLOGY CO., LTD., SHENZHEN
QUSART TECHNOLOGY CO., LTD.,
SHENZHEN R&D TECHNOLOGY CO., LTD.,
SHENZHEN REIANS TRADING CO., LTD.,
SHENZHEN SIGAO TOYS CO., LTD.,
SHENZHEN SVEDA TECHNOLOGY CO.,
LTD., SHENZHEN XHS TOYS
MANUFACTURE CO., LTD., SHENZHEN
YAD TOYS CO., LTD., SHOP1303858
STORE, SHOP1923022 STORE, SHOP3626103
STORE, SMILEWILL 01 STORE, SUNJOY
INFLATABLES MFG (GUANGZHOU) CO.,
LTD., SUPER TOYS C T, TOY PLANET,
WALLET WORLD STORE, WEIFANG
ZHENNING IMPORT & EXPORT CO., LTD.,
WENZHOU BONVAN STATIONERY &
GIFTS CO., LTD., WENZHOU CHONGKUN
PRINTING CO., LTD., WENZHOU JIAOTAI
STATIONERY CO., LTD., WHEETKID
STORE, WUHAN SPINKY TRADE
COMPANY LTD., WUXI YANYANG
INTERNATIONAL TRADING CO., LTD.,



                                    3
       Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 4 of 96



XIAMEN TOPLINK CRAFT CO., LTD.,
XIAMEN YICHANG INDUSTRY AND
TRADE CO., LTD., YANGZHOU AMOUR
TOY CO., LTD., YANGZHOU EVERGROW
TOYS MANUFACTURE CO., LTD.,
YANGZHOU QIXI ARTS & CRAFTS CO.,
LTD., YANGZHOU XIYU TOYS AND GIFTS
CO., LTD., YANGZHOU YOUCHUANG
TOYS CO., LTD., YANTAI AIRART
INFLATABLE CO., LTD., YANTAI DAMING
INFLATABLE CO., LTD., YANTAI HI
INFLATABLE CO., LTD., YANTE STORE,
YIWU CHANGQING TOYS CO., LTD., YIWU
CITY NANCHI TRADING CO., LTD., YIWU
HECHENG IMPORT & EXPORT CO., LTD.,
YIWU ISABELLA ARTS & CRAFTS CO.,
LTD., YIWU JUNHAO TRADING CO., LTD.,
YIWU MINGKAI GARMENT CO., LTD.,
YIWU PARTYGO E-COMMERCE FIRM,
YIWU SEVENYO TEXTILE CO., LTD.,
YIWU YECHENG TRADE LIMITED
COMPANY, YIWU ZHIJIANG
INTERNATION TRADE CO., LTD, YOGOHO
STORE, YOUR CHILDHOOD STORE,
YUNHE QIAODA TECHNOLOGY CO., LTD.,
YUNHE QIQU WOODEN TOYS FACTORY,
ZHEJIANG HAIFU LEISURE PRODUCTS
CO., LTD., ZHENGZHOU ANXIN
AMUSEMENT EQUIPMENT CO., LTD.,
ZHENGZHOU BEILEDUO INDUSTRY CO.,
LTD., ZHENGZHOU CARNEE TRADING
CO., LTD., ZHENGZHOU DH AMUSEMENT
EQUIPMENT CO., LTD., ZHENGZHOU
LIXIN AMUSEMENT MACHINE CO., LTD.,
ZHENGZHOU SANQGROUP MACHINERY
AND EQUIPMENT CO., LTD., ZHENGZHOU
SHOWANN COMMERCIAL AND TRADING
CO., LTD., ZHENGZHOU WINSUN
AMUSEMENT EQUIPMENT CO., LTD. and
ZHENGZHOU YUETON AMUSEMENT
EQUIPMENT CO., LTD.,

Defendants




                                     4
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 5 of 96



       Plaintiff Mattel, Inc. (“Mattel” or “Plaintiff”), by and through its undersigned counsel,

alleges as follows:


                                 NATURE OF THE ACTION

       This action involves claims for trademark infringement of Plaintiff’s federally registered

trademarks in violation of § 32 of the Federal Trademark (Lanham) Act, 15 U.S.C. §§ 1051 et seq.;

counterfeiting of Plaintiff’s federally registered trademarks in violation of 15 U.S.C. §§

1114(1)(a)-(b), 1116(d) and 1117(b)-(c); false designation of origin, passing off and unfair

competition in violation of Section 43(a) of the Trademark Act of 1946, as amended (15 U.S.C.

§1125(a)); copyright infringement of Plaintiff’s federally registered copyrights in violation of the

Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. and related state and common law claims (the

“Action”), arising from Defendants Aaron's Fashion Store, Anime Factory Branch Store, Anna

Bags Store, Beijing Yichang Int'l Trading Co., Ltd., Blygirl Store, CHIRSTYCHRISTY Store,

CITYKO Store, DGFSTM kids clothes Store, Dianbai County Wei Li Da Trade Co., Ltd.,

Dongguan Baby Furniture Co., Ltd., Dongguan City Baofa Furniture Co., Ltd., Dongguan Le Yu

Raincoat Co., Ltd., Dongguan Top Idea Gifts Co., Ltd., Educational Juggle Store, Ever Bright

Industrial Products Co., Ltd., Ever Friendship, FranklinShirt Store, FSFLY RC HOBBY Store,

Fujian Junke Import & Export Trading Co., Ltd., FunPlus Inflatables (Guangzhou) Co., Ltd.,

GiveU Direct Manufacturer Store, Golax Industrial Co., Ltd., Good Toy Store, Guangzhou Aeor

Inflatable Co., Ltd., Guangzhou Barry Industrial Co., Ltd., Guangzhou Caiyun Inflatable Products

Co., Ltd., Guangzhou Channal Inflatable Co., Ltd., Guangzhou Funworld Inflatables Limited,

Guangzhou Haoyi Inflatable Co., Ltd., Guangzhou Happy Island Toys Co., Ltd., Guangzhou

Kuoye Toys Co., Ltd., Guangzhou LYT Toys Co., Ltd., Guangzhou Magical Inflatable Co., Ltd.,

Guangzhou YBJ Toys Co., Limited, Guangzhou Yinhe Inflatable Products Co., Ltd., Guangzhou



                                                 5
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 6 of 96



Yue Xuan Model Gas Products Co., Ltd., Hangzhou KeTeng Trade Co., Ltd., HangZhou Zhen

Yang Store, happiness party Store, HAPPY ISLAND Official Store, Henan Xuanhua Imp. & Exp.

Trading Co., Ltd., Hopetoo Backdrop Store, Hot toys, Huipin Decoration Store, Hunan Zhiduofu

Leather Bags Co., Ltd., iToys World, iToys World 2 Store, It's fun Store, JC baking factory store,

Jilin Province HZD Trade Co., Ltd., JIMITU Store, Jinjiang Jinlong Stationery Co., Ltd., Juliexia

ToyDoll Store, kendama ball, Labi Toy Store, Last Canvas, LeFun Online Store, LONG SHENG

TOY Store, lucy for you Store, Mascot factory Store, MIMI BIU Store, Ming Quan import and

export company Store, Mofun (Guangzhou) Outdoors Co., Ltd., nalan toy store, namihui NMH

Store, Nanjing New Climate Tour Ware Co., Ltd., Ningbo Becol Stationery & Gifts Co., Ltd.,

Ningbo Xinjing Toys Co., Ltd., PIO-TOYS Store, PRZY factory Store, PUPUKOU Official Store,

Quanzhou Xiangfeng Bags Co., Ltd., Ruian Fun Arts & Crafts Factory, Ruian Superjoy Import &

Export Firm, Shandong Peach Town Toys & Gifts Co., Ltd., Shanghai Blue Dreamland

Amusement Equipment Co., Ltd., Shanghai Chuangzhi Craft & Gifts Co., Ltd., Shanghai Epic

Pacific Luggage & Bag Co., Ltd., Shanghai Huaitong Inflated Article Co., Ltd., Shantou Chenghai

Toysbase Factory, Shantou JH Toys Trading Firm, Shantou Pretty Coast Plastic Toys Co., Limited,

Shanxi Party Wonderland Trading Co., Ltd., Shenzhen Bridgetoworld Technology Co., Ltd.,

Shenzhen DreamWay Trade Co., Ltd., Shenzhen Gofashion Shopping Store, Shenzhen Hart

Stationery Co., Ltd., Shenzhen Levin Plush Toys Co., Ltd., Shenzhen Levin Toys & Gifts Co.,

Limited, Shenzhen Meiyan Technology Co., Ltd., Shenzhen Qusart Technology Co., Ltd.,

Shenzhen R&D Technology Co., Ltd., Shenzhen Reians Trading Co., Ltd., Shenzhen Sigao Toys

Co., Ltd., Shenzhen Sveda Technology Co., Ltd., Shenzhen XHS Toys Manufacture Co., Ltd.,

Shenzhen Yad Toys Co., Ltd., Shop1303858 Store, Shop1923022 Store, Shop3626103 Store,

smilewill 01 Store, Sunjoy Inflatables MFG (Guangzhou) Co., Ltd., Super toys C T, Toy Planet,




                                                6
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 7 of 96



Wallet World Store, Weifang Zhenning Import & Export Co., Ltd., Wenzhou Bonvan Stationery

& Gifts Co., Ltd., Wenzhou Chongkun Printing Co., Ltd., Wenzhou Jiaotai Stationery Co., Ltd.,

WheetKID Store, Wuhan Spinky Trade Company Ltd., Wuxi YanYang International Trading Co.,

Ltd., Xiamen Toplink Craft Co., Ltd., Xiamen Yichang Industry And Trade Co., Ltd., Yangzhou

Amour Toy Co., Ltd., Yangzhou Evergrow Toys Manufacture Co., Ltd., Yangzhou Qixi Arts &

Crafts Co., Ltd., Yangzhou Xiyu Toys And Gifts Co., Ltd., Yangzhou Youchuang Toys Co., Ltd.,

Yantai Airart Inflatable Co., Ltd., Yantai Daming Inflatable Co., Ltd., Yantai Hi Inflatable Co.,

Ltd., YanTe Store, Yiwu Changqing Toys Co., Ltd., Yiwu City Nanchi Trading Co., Ltd., Yiwu

Hecheng Import & Export Co., Ltd., Yiwu Isabella Arts & Crafts Co., Ltd., Yiwu Junhao Trading

Co., Ltd., Yiwu Mingkai Garment Co., Ltd., Yiwu Partygo E-Commerce Firm, Yiwu Sevenyo

Textile Co., Ltd., Yiwu Yecheng Trade Limited Company, YIWU ZHIJIANG INTERNATION

TRADE CO., LTD, YOGOHO Store, YOUR CHILDHOOD store, Yunhe Qiaoda Technology

Co., Ltd., Yunhe Qiqu Wooden Toys Factory, Zhejiang Haifu Leisure Products Co., Ltd.,

Zhengzhou Anxin Amusement Equipment Co., Ltd., Zhengzhou Beileduo Industry Co., Ltd.,

Zhengzhou Carnee Trading Co., Ltd., Zhengzhou DH Amusement Equipment Co., Ltd.,

Zhengzhou Lixin Amusement Machine Co., Ltd., Zhengzhou Sanqgroup Machinery And

Equipment Co., Ltd., Zhengzhou Showann Commercial And Trading Co., Ltd., Zhengzhou

Winsun Amusement Equipment Co., Ltd. and Zhengzhou Yueton Amusement Equipment Co.,

Ltd. (hereinafter collectively referred to as “Defendants” or individually as “Defendant”)

infringement of the Thomas & Friends Marks (as defined infra) and Thomas & Friends Works (as

defined infra), including, without limitation, by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale and/or selling unlicensed,

counterfeit and infringing versions of Plaintiff’s Thomas & Friends Products (as defined infra).




                                                7
            Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 8 of 96



                                 JURISDICTION AND VENUE

       1.       This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. § 1121 as an

action arising out of violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq.; pursuant to the

Copyright Act, 17 U.S.C. §§ 101 et seq.; pursuant to 28 U.S.C. §1338(b) as an action arising out

of claims for false designation of origin and unfair competition and pursuant to 28 U.S.C. § 1332,

as there is diversity between the parties and the matter in controversy exceeds, exclusive of

interests and costs, the sum of seventy-five thousand dollars. This Court has supplemental

jurisdiction pursuant to 28 U.S.C. §§1367(a), as the claims asserted thereunder are so closely

related to the federal claims brought in this Action as to form part of the same case or controversy.

       2.       Personal jurisdiction exists over Defendants in this judicial district pursuant to

N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Federal Rule of Civil

Procedure 4(k), because, upon information and belief, Defendants regularly conduct, transact

and/or solicit business in New York and in this judicial district, and/or derive substantial revenue

from their business transactions in New York and in this judicial district and/or otherwise avail

themselves of the privileges and protections of the laws of the State of New York such that this

Court's assertion of jurisdiction over Defendants does not offend traditional notions of fair play

and due process, and/or Defendants’ illegal counterfeiting and infringing actions caused injury to

Plaintiff in New York and in this judicial district such that Defendants should reasonably expect

such actions to have consequences in New York and in this judicial district, for example:

             a. Upon information and belief, Defendants were and/or are systematically directing

       and/or targeting their business activities at consumers in the U.S., including New York,

       through accounts with online marketplace platforms such as Alibaba.com and

       AliExpress.com, as well as any and all as yet undiscovered accounts with additional online


                                                 8
  Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 9 of 96



marketplace platforms held by or associated with Defendants, their respective officers,

employees, agents, servants and all persons in active concert or participation with any of

them (“User Accounts”) through which consumers in the U.S., including New York, can

view the one or more Defendants’ Merchant Storefronts (as defined infra) that each

Defendant operates, uses to communicate with Defendants regarding their listings for

Counterfeit Products (as defined infra) and to place orders for, receive invoices for and

purchase Counterfeit Products for delivery in the U.S., including New York, as a means

for establishing regular business with the U.S., including New York.

   b. Upon information and belief, Defendants are sophisticated sellers, each operating

one or more commercial businesses through their respective User Accounts through which

Defendants, their respective officers, employees, agents, servants and all persons in active

concert or participation with any of them, operate storefronts to manufacture, import,

export, advertise, market, promote, distribute, offer for sale, sell and/or otherwise deal in

products, including the Counterfeit Products, which are held by or associated with

Defendants, their respective officers, employees, agents, servants and all persons in active

concert or participation with any of them (“Merchant Storefront(s)”) in wholesale

quantities at significantly below-market prices to consumers worldwide, including to

consumers in the U.S., and specifically in New York.

   c. Upon information and belief, a majority of Defendants’ Merchant Storefronts

reflect multiple sales to consumers all over the world, including repeat sales to consumers

in the U.S.




                                         9
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 10 of 96



            d. Upon information and belief, all Defendants accept payment in U.S. Dollars and

       offer shipping to the U.S., including to New York and specifically to the New York Address

       (as defined infra).

            e. Upon information and belief, Defendants have transacted business with consumers

       located in the U.S., including New York, for the sale and shipment of Counterfeit Products.

            f. Upon information and belief, Defendants are aware of Plaintiff, its Thomas &

       Friends Products, Thomas & Friends Marks and Thomas & Friends Works, and are aware

       that their illegal counterfeiting and infringing actions alleged herein are likely to cause

       injury to Plaintiff in the U.S. and specifically, in New York and this judicial district, as

       Plaintiff conducts business in New York.

       3.      Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendants conduct, transact, and/or solicit business in this judicial district.


                                          THE PARTIES

       4.      Plaintiff Mattel, Inc. is a California corporation, having a principal place of business

at 333 Continental Boulevard, TWR 15-1, El Segundo, CA 90245.

       5.      Upon information and belief, Defendant Aaron’s Fashion Store is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/909631, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Guangdong, China.

       6.      Upon information and belief, Defendant Anime Factory Branch Store is a merchant

on Aliexpress.com, at https://www.aliexpress.com/store/137676, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located in China.

       7.      Upon information and belief, Defendant Anna Bags Store is a merchant on

Aliexpress.com, at https://anna-bag-store.aliexpress.com/store/2133096, where it offers for sale


                                                  10
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 11 of 96



and/or sells Counterfeit Products and with a principal place of business located in Guangdong,

China.

         8.    Upon information and belief, Defendant Beijing Yichang Int’l Trading Co., Ltd. is

a merchant on Alibaba.com, at https://yctrg.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Rm. 1210, Bldg. 6, Dongya

Chuangzhan Int'l, Houshayu, Shunyi Dist., Beijing, China (Mainland).

         9.    Upon information and belief, Defendant Blygirl Store is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/2834106, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

         10.   Upon information and belief, Defendant CHIRSTYCHRISTY Store is a merchant

on Aliexpress.com, at https://www.aliexpress.com/store/3474061, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located in China.

         11.   Upon information and belief, Defendant CITYKO Store is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/3244030, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

         12.   Upon information and belief, Defendant DGFSTM kids clothes Store is a merchant

on Aliexpress.com, at https://www.aliexpress.com/store/4192022, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located in China.

         13.   Upon information and belief, Defendant Dianbai County Wei Li Da Trade Co., Ltd.

is a merchant on Alibaba.com, at https://worldinflatable.en.alibaba.com, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business located in China.

         14.   Upon information and belief, Defendant Dongguan Baby Furniture Co., Ltd. is a

merchant on Alibaba.com, at https://worldinflatable.en.alibaba.com, where it offers for sale and/or




                                                11
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 12 of 96



sells Counterfeit Products and with a principal place of business located at No. 3, Dangkeng Road,

3rd Industrial Zone, Shangtun Village, Liaobu Town, Dongguan, Guangdong, China (Mainland).

       15.     Upon information and belief, Defendant Dongguan City Baofa Furniture Co., Ltd.

is a merchant on Alibaba.com, at https://baofajiaju.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at No. 5, Yuanxia Road,

Xiabian Village, Liaobu Town, Dongguan, Guangdong, China.

       16.     Upon information and belief, Defendant Dongguan Le Yu Raincoat Co., Ltd. is a

merchant on Alibaba.com, at https://dgleyu.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Shangbaotan Industrial Park,

Hengshan, Shipai Town, Dongguan, Guangdong, China.

       17.     Upon information and belief, Defendant Dongguan Top Idea Gifts Co., Ltd. is a

merchant on Alibaba.com, at https://topideagifts.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at 148, Gaolong Road,

Gaobu Town, Dongguan, Guangdong, China.

       18.     Upon information and belief, Defendant Educational Juggle Store., Ltd. is a

merchant on Aliexpress.com, at https://www.aliexpress.com/store/3598002, where it offers for

sale and/or sells Counterfeit Products and with a principal place of business located in China.

       19.     Upon information and belief, Defendant Ever Bright Industrial Products Co., Ltd.

is a merchant on Alibaba.com, at https://bright-fix.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at Room 308, Building 4,

Xiandai Huadu, No. 528, Laodong West Road, Yuhua District, Changsha, Hunan, China.




                                                12
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 13 of 96



         20.   Upon information and belief, Defendant Ever Friendship is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/1556319, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Guangdong, China.

         21.   Upon information and belief, Defendant FranklinShirt Store is a merchant on

Aliexpress.com, at https://aliexpress.com/store/3932012, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

         22.   Upon information and belief, Defendant FSFLY RC HOBBY Store is a merchant

on Aliexpress.com, at https://www.aliexpress.com/store/1555329, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located in China.

         23.   Upon information and belief, Defendant Fujian Junke Import & Export Trading

Co., Ltd. is a merchant on Alibaba.com, at https://fjgentle.en.alibaba.com, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business located at Rm. 401, Floor

4, Bldg. A, Wuli Dianshang Ind. Zone, No. 6, Xiangyuan Road, (wuliyuan) Economic

Development Zone, Quanzhou, Fujian, China.

         24.   Upon information and belief, Defendant FunPlus Inflatables (Guangzhou) Co., Ltd.

is a merchant on Alibaba.com, at https://funballoons.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at No. 4128, Minnan

Guzhen, Huli, Xiamen, Fujian, China.

         25.   Upon information and belief, Defendant GiveU Direct Manufacturer Store, Ltd. is

a merchant on Aliexpress.com, at https://www.aliexpress.com/store/210831, where it offers for

sale and/or sells Counterfeit Products and with a principal place of business located in Zhejiang,

China.




                                                13
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 14 of 96



       26.     Upon information and belief, Defendant Golax Industrial Co.., Ltd. is a merchant

on Alibaba.com, at https://golax.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Rm. 916, North Bldg. 10, International

Commercial Building, Jiabin Rd., Nanhu St., Luohu District, Shenzhen, Guangdong, China.

       27.     Upon information and belief, Defendant Good Toy Store. is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/2831099, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

       28.     Upon information and belief, Defendant Guangzhou Aeor Inflatable Co., Ltd. is a

merchant on Alibaba.com, at https://aeor.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Room 3004, Self Compiled

138, Helong Road, Jiahe, Baiyun Dist., Guangzhou, Guangdong, China.

       29.     Upon information and belief, Defendant Guangzhou Barry Industrial Co., Ltd. is a

merchant on Alibaba.com, at https://barry.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at No. 1043, Jiangren 2nd

Road, Huangbangling Village, Renhe Town, Baiyun District, Guangzhou, Guangdong, China.

       30.     Upon information and belief, Defendant Guangzhou Caiyun Inflatable Products

Co., Ltd. is a merchant on Alibaba.com, at https://gzcy.en.alibaba.com, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business located at Room 804,

Liquan Building, No. 103, Dongfeng West Road, Liwan District, Guangzhou, Guangdong, China.

       31.     Upon information and belief, Defendant Guangzhou Channal Inflatable Co., Ltd. is

a merchant on Alibaba.com, at https://inflatable.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at No. 118, Xiejiazhuang

First Industrial Park, Taihe Town, Baiyun District, Guangzhou, Guangdong, China.




                                               14
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 15 of 96



       32.     Upon information and belief, Defendant Guangzhou Funworld Inflatables Limited

is a merchant on Alibaba.com, at https://cnbouncyhouse.en.alibaba.com, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business located at Whole Bldg.,

No. 7, Jincuan Ind. Area, Dayuan Village, Baiyun District, Guangzhou, Guangdong, China.

       33.     Upon information and belief, Defendant Guangzhou Haoyi Inflatable Co., Ltd. is a

merchant on Alibaba.com, at http://hyinflatable.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Room 1403, Building A5,

Vanke Fuqian Garden, Fenghuang Road, Nansha District, Guangzhou, Guangdong, China.

       34.     Upon information and belief, Defendant Guangzhou Happy Island Toys Co., Ltd.

is a merchant on Alibaba.com, at https://funplay.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at T4169, Bldg. A,

Tianjian Plaza, Shatai Road, Baiyun Dist., Guangzhou, Guangdong, China.

       35.     Upon information and belief, Defendant Guangzhou Kuoye Toys Co., Ltd., is a

merchant on Alibaba.com, at http://pvctoys.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at A209, No. 5-7, Tangdong

Yunan Road, Tianhe Dist., Guangzhou, Guangdong, China.

       36.     Upon information and belief, Defendant Guangzhou LYT Toys Co., Ltd., is a

merchant on Alibaba.com, at https://lyttoys.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at 602, No. 5, Lane 17, Xiajiao

Xinghua Street, Panyu Dist., Guangzhou, Guangdong, China.

       37.     Upon information and belief, Defendant Guangzhou Magical Inflatable Co., Ltd.,

is a merchant on Alibaba.com, at https://magical.en.alibaba.com, where it offers for sale and/or




                                                 15
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 16 of 96



sells Counterfeit Products and with a principal place of business located at Self Compiled 301, 3rd

Floor, Building A, No. 3, North Xihai Road, Liwan District, Guangzhou, Guangdong, China.

       38.     Upon information and belief, Defendant Guangzhou YBJ Toys Co., Limited, is a

merchant on Alibaba.com, at https://ybj-packaging.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at Room 1503, No. 376,

Xingang Middle Road, Haizhu Dist., Guangzhou, Guangdong, China.

       39.     Upon information and belief, Defendant Guangzhou Yinhe Inflatable Products Co.,

Ltd., is a merchant on Alibaba.com, at https://water-boat.en.alibaba.com, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business located at Unit 301,

Building 29, No. 113, Huadi Avenue South, Liwan District, Guangzhou, Guangdong, China.

       40.     Upon information and belief, Guangzhou Yue Xuan Model Gas Products Co., Ltd.,

is a merchant on Alibaba.com, at https://gzyuexuan.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at Third Floor, 87 Hantang

Wets Rd., Hantang Village, Renhe Town, Baiyun Area, Guangzhou, Guangdong, China.

       41.     Upon information and belief, Hangzhou KeTeng Trade Co., Ltd., is a merchant on

Alibaba.com, at https://latitude-ex.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Room 1612, Block 6, Zhongda Intime

City, Xiacheng District, Hangzhou, Zhejiang, China.

       42.     Upon information and belief, HangZhou Zhen Yang Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/1193171, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.




                                                 16
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 17 of 96



         43.    Upon information and belief, happiness party Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/3615107, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

         44.    Upon information and belief, HAPPY ISLAND Official Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/3615107, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Guangzhou, Guangdong,

China.

         45.    Upon information and belief, Henan Xuanhua Imp. & Exp. Trading Co., Ltd., is a

merchant on Alibaba.com, at https://xhamusement.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at Room 1006, Floor 10,

Block C, City Square, Intersection of South Third Ring Rd. & Lianyun Rd., Erqi Dist., Zhengzhou,

Henan, China.

         46.    Upon information and belief, Hopetoo Backdrop Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/4433005, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Room 1006, Floor 10, Block

C, City Square, Intersection of South Third Ring Rd. & Lianyun Rd., Erqi Dist., Zhengzhou,

Henan, China.

         47.    Upon information and belief, Hot toys, is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/700255, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

         48.    Upon information and belief, Huipin Decoration Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/3517044, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.




                                               17
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 18 of 96



       49.     Upon information and belief, Hunan Zhiduofu Leather Bags Co., Ltd., is a merchant

on Alibaba.com, at https://zhiduohu.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at No. 2, Group 2, Dapingwan

Village, Liangshi Town, Shaodong County, Shaoyang, Hunan, China.

       50.     Upon information and belief, iToys World, is a merchant on Aliexpress.com, at

https://aliexpress.com/store/2343037, where it offers for sale and/or sells Counterfeit Products and

with a principal place of business located in China.

       51.     Upon information and belief, iToys World 2 Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/2957113, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

       52.     Upon information and belief, It's fun Store, is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/2342250, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

       53.     Upon information and belief, JC baking factory store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/1760872, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

       54.     Upon information and belief, Jilin Province HZD Trade Co., Ltd., is a merchant on

Alibaba.com, at https://jlhzd.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Bldg. 2, Teachers' Apartment, 1466

Jingwei South Rd., Erdao District, Changchun, Jilin, China.

       55.     Upon information and belief, JIMITU Store, is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/3251006, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.




                                                18
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 19 of 96



       56.     Upon information and belief, Jinjiang Jinlong Stationery Co., Ltd., is a merchant

on Alibaba.com, at https://jlwenju.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Second Industrial Park, Anhai Town,

Jinjiang, Quanzhou, Fujian, China.

       57.     Upon information and belief, Juliexia ToyDoll Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/2403078, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

       58.     Upon information and belief, kendama ball, is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/1815700, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

       59.     Upon information and belief, Labi Toy Store, is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/3315001, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

       60.     Upon information and belief, Last Canvas, is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/1840006, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

       61.     Upon information and belief, LeFun Online Store, is a merchant on Aliexpress.com,

at https://fondlecare.aliexpress.com/store/2663057, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in Shenzhen, Guangdong, China.

       62.     Upon information and belief LONG SHENG TOY Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/2385023, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.




                                                 19
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 20 of 96



         63.   Upon information and belief lucy for you Store, is a merchant on Aliexpress.com,

at https://deartoys.aliexpress.com/store/3481012, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

         64.   Upon information and belief Mascot factory Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/2385036, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

         65.   Upon information and belief MIMI BIU Store, is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/3101094, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

         66.   Upon information and belief Ming Quan import and export company Store, is a

merchant on Aliexpress.com, at https://www.aliexpress.com/store/2496035, where it offers for

sale and/or sells Counterfeit Products and with a principal place of business located in Zhejiang,

China.

         67.   Upon information and belief Mofun (Guangzhou) Outdoors Co., Ltd., is a merchant

on Alibaba.com, at https://mofunoutdoors.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Room 202, 6th Building,

Shanhe Crossdrift, Jingxi Hilltop, Baiyun District, Guangzhou, Guangdong, China.

         68.   Upon information and belief nalan toy store, is a merchant on Aliexpress.com, at

https://nalantoy.aliexpress.com, where it offers for sale and/or sells Counterfeit Products and with

a principal place of business located in China.

         69.   Upon information and belief namihui NMH Store, is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/1158412, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Hubei China.




                                                  20
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 21 of 96



         70.   Upon information and belief Nanjing New Climate Tour Ware Co., Ltd., is a

merchant on Alibaba.com, at https://climate.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at 16/F, Times Commercial

and Trade Centre, No. 9, East Zhongshan Road, Xuanwu District, Nanjing, Jiangsu, China.

         71.   Upon information and belief Ningbo Becol Stationery & Gifts Co., Ltd.is a

merchant on Alibaba.com, at https://nbsunnystationery.en.alibaba.com, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business located at Room 4168-

4188, Xingnong Building, 10 Gangdong Avenue, Beilun Dist., Ningbo, Zhejiang, China.

         72.   Upon information and belief Ningbo Xinjing Toys Co., Ltd. is a merchant on

Alibaba.com, at https://xinjingtoys.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Floor 2, 29 Xiangcheng Avenue, Changle

Industrial Park, Gaoqiao Town, Haishu District, Ningbo, Zhejiang, China.

         73.   Upon information and belief PIO-TOYS Store is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/1229555, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in Guangdong China.

         74.   Upon information and belief PRZY factory Store is a merchant on Aliexpress.com,

at https://www.aliexpress.com/store/214018, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in Beijing, Beijing, China.

         75.   Upon information and belief PUPUKOU Official Store is a merchant on

Aliexpress.com, at https://pupukou.aliexpress.com/store/1166194, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located in Hangzhou, Zhejiang,

China.




                                                 21
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 22 of 96



       76.     Upon information and belief Quanzhou Xiangfeng Bags Co., Ltd. is a merchant on

Alibaba.com, at https://qzxfbag.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 142, Gulong South Road, Chitu

Village, Nanhuan Road, Licheng District, Quanzhou, Fujian, China.

       77.     Upon information and belief Ruian Fun Arts & Crafts Factory is a merchant on

Alibaba.com, at https://funtimesky.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Unit 2, Bldg. 1, Ruixia Bldg., Hehua

Road, Lucheng Dist., Wenzhou, Zhejiang, China.

       78.     Upon information and belief Ruian Superjoy Import & Export Firm is a merchant

on Alibaba.com, at https://superjoy.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 175, Longhu Road, Geyi Village,

Nanbin Street, Ruian, Wenzhou, Zhejiang, China.

       79.     Upon information and belief Shandong Peach Town Toys & Gifts Co., Ltd. is a

merchant on Alibaba.com, at https://peachtowntoys.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located in Yangyizhuang,

Changcheng Town, Zhucheng, Shandong, China.

       80.     Upon information and belief Shanghai Blue Dreamland Amusement Equipment

Co., Ltd. is a merchant on Alibaba.com, at https://bluedreamland.en.alibaba.com, where it offers

for sale and/or sells Counterfeit Products and with a principal place of business located at Room

3301, Bldg. 12, 133 Linping Road, Hongkou District, Shanghai, China.

       81.     Upon information and belief Shanghai Chuangzhi Craft & Gifts Co., Ltd. is a

merchant on Alibaba.com, at https://sh-chuangzhi.en.alibaba.com, where it offers for sale and/or




                                                 22
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 23 of 96



sells Counterfeit Products and with a principal place of business located at No. 10, Taixi Road,

Fengxian Dist., Shanghai, China.

       82.     Upon information and belief Shanghai Epic Pacific Luggage & Bag Co., Ltd. is a

merchant on Alibaba.com, at https://thingo.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Rm. E- 2105, No. 82, Caobao

Raod, Xuhui Area, Shanghai, China.

       83.     Upon information and belief Shanghai Huaitong Inflated Article Co., Ltd. is a

merchant on Alibaba.com, at https://huaitongtoys.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at No. 819, Nanlu Road,

Datuan Town, Pudong New Dist., Shanghai, China.

       84.     Upon information and belief Shantou Chenghai Toysbase Factory is a merchant on

Alibaba.com, at https://toysbase.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Meili 182, 475, North Of Nanhua

Restaurant, Zhongshan South Road, City Center, Chenghai Dist., Shantou, Guangdong, China.

       85.     Upon information and belief Shantou JH Toys Trading Firm is a merchant on

Alibaba.com, at https://cnjhtoys.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at 3/F, Bldg. 6, Jintai Sixth Road, Chenghua

Subdistrict, Chenghai District, Shantou, Guangdong, China.

       86.     Upon information and belief Shantou Pretty Coast Plastic Toys Co., Limited is a

merchant on Alibaba.com, at https://prettycoast.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Floor 9, No. 5, Lane 16,

Pumei Meile Zone, Guangyi Street, Chenghai Dist., Shantou, Guangdong, China.




                                                 23
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 24 of 96



       87.       Upon information and belief Shanxi Party Wonderland Trading Co., Ltd. is a

merchant on Alibaba.com, at https://partytimes.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at 3rd Floor, Bldg. A, Ruiji

Caishang Center, Nanzhonghuan Street And Taiyu Road Intersection, Xiaodian District, Taiyuan,

Shanxi, China.

       88.       Upon information and belief Shenzhen Bridgetoworld Technology Co., Ltd. is a

merchant on Alibaba.com, at https://szbtw.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Room 213, Tianhui Building,

No. 29, Yeqin 1st Road, Longgang Street, Longgang Dist., Shenzhen, Guangdong, China.

       89.       Upon information and belief Shenzhen DreamWay Trade Co., Ltd. is a merchant

on Alibaba.com, at https://dreamwayworks.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at 47, 3F, 1 St., E-Commerce

Garden, Lingnan, Xiajiao, Panyu District, Guangzhou, Guangdong, China.

       90.       Upon information and belief Shenzhen Gofashion Shopping Store is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/133953, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

       91.       Upon information and belief Shenzhen Hart Stationery Co., Ltd. is a merchant on

Alibaba.com, at https://szpencil.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 30, Zhongqin Road, Xinsheng

Community, Longgang Street, Longgang District, Shenzhen, Guangdong, China.

       92.       Upon information and belief Shenzhen Levin Plush Toys Co., Ltd. is a merchant

on Alibaba.com, at https://levintoys.en.alibaba.com, where it offers for sale and/or sells




                                                24
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 25 of 96



Counterfeit Products and with a principal place of business located at Floor 4, Bldg. B, No. 48,

Baonan Road, Nanlian 6th Ind. Zone, Longgang Dist., Shenzhen, Guangdong, China.

       93.     Upon information and belief Shenzhen Levin Toys & Gifts Co., Limited is a

merchant on Alibaba.com, at https://levincrafts.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Block B, 48 Baonan Road,

6th Ind. Zone, Nanlian, Longgang Dist., Shenzhen, Guangdong, China.

       94.     Upon information and belief Shenzhen Meiyan Technology Co., Ltd. is a merchant

on Alibaba.com, at https://szmeiyan.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Room 2C, Building 21,

Zhaoshangyishanjun Residential Quarter, Huangge Road, Longcheng Street, Longgang Dist.,

Shenzhen, Guangdong, China.

       95.     Upon information and belief Shenzhen Qusart Technology Co., Ltd. is a merchant

on Alibaba.com, at https://qusart.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Complex Building, No. 560, Chishigang

Plot, Tongfu Road, Longxin Community, Longgang Dist., Shenzhen, Guangdong, China.

       96.     Upon information and belief Shenzhen R&D Technology Co., Ltd. is a merchant

on Alibaba.com, at https://szrd.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Rm. 328, Wangcheng Bldg., Longguan

East Road, Longhua Street, Longhua Dist., Shenzhen, Guangdong, China.

       97.     Upon information and belief Shenzhen Reians Trading Co., Ltd. is a merchant on

Alibaba.com, at https://rhfun.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in Guolong Industrial Area, Anbu Town,

Chaoan Dist., Chaozhou, Guangdong, China.




                                                 25
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 26 of 96



       98.     Upon information and belief Shenzhen Sigao Toys Co., Ltd. is a merchant on

Alibaba.com, at https://cikoo.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Room 420, Floor 4, Sungang Mansion,

23 Baogang Road, Sungang Street, Luohu District, Shenzhen, Guangdong, China.

       99.     Upon information and belief Shenzhen Sveda Technology Co., Ltd. is a merchant

on Alibaba.com, at https://sveda.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at 702, Bldg. 81, Shayuanpu, Minzhi Road,

Minzhi Street, Longhua New Dist., Shenzhen, Guangdong, China.

       100.    Upon information and belief Shenzhen XHS Toys Manufacture Co., Ltd. is a

merchant on Alibaba.com, at https://xhstoys.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Floor 3, Building A5,

Shenbao Electric Power Industrial Park, Baohe Road, Nanlian Community, Longgang District,

Shenzhen, Guangdong, China.

       101.    Upon information and belief Shenzhen Yad Toys Co., Ltd. is a merchant on

Alibaba.com, at https://yadtoys.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Rm. 625, Tianhui Mansion, No. 26,

Huaxing Road, Dawei Ind. Zone, Huanggekeng Community, Longcheng Street Office, Longgang

Dist., Shenzhen, Guangdong, China.

       102.    Upon information and belief Shop1303858 Store is a merchant on Aliexpress.com,

at https://www.aliexpress.com/store/1303858, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.




                                               26
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 27 of 96



       103.    Upon information and belief Shop1923022 Store is a merchant on Aliexpress.com,

at https://www.aliexpress.com/store/1923022, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

       104.    Upon information and belief Shop3626103 Store is a merchant on Aliexpress.com,

at https://www.aliexpress.com/store/3626103, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

       105.    Upon information and belief smilewill 01 Store is a merchant on Aliexpress.com,

at https://smilewill01.aliexpress.com/store/4012002, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Guangdong, China.

       106.    Upon information and belief Sunjoy Inflatables MFG (Guangzhou) Co., Ltd. is a

merchant on Alibaba.com, at https://sunjoygz.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Room 602, Junfu Business

Center, Qifu Road, Baiyun District, Guangzhou, Guangdong, China.

       107.    Upon information and belief Super toys C T is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/1818480, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

       108.    Upon information and belief Toy Planet is a merchant on Aliexpress.com, at

https://toyplanet.aliexpress.com/store/1829187, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in Zhejiang, China.

       109.    Upon information and belief Wallet World Store is a merchant on Aliexpress.com,

at https://walletworld.aliexpress.com/store/616687, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.




                                                 27
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 28 of 96



       110.    Upon information and belief Weifang Zhenning Import & Export Co., Ltd. is a

merchant on Alibaba.com, at https://weifangzhenning.en.alibaba.com, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business located in China.

       111.    Upon information and belief Wenzhou Bonvan Stationery & Gifts Co., Ltd. is a

merchant on Alibaba.com, at https://cheappens.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Room 307A, Building A,

No. 209, Wenchang Road, Puzhou Subdistrict, Longwan District, Wenzhou, Zhejiang, China.

       112.    Upon information and belief Wenzhou Chongkun Printing Co., Ltd. is a merchant

on Alibaba.com, at https://ck3d.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 8, Yongjin Road, Cangnan Industrial

Zone, Lingxi Town, Cangnan County, Wenzhou, Zhejiang, China.

       113.    Upon information and belief Wenzhou Jiaotai Stationery Co., Ltd. is a merchant on

Alibaba.com, at https://jiaotai.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 35, Fengjiang Rd., ETDZ, Wenzhou,

Zhejiang, China.

       114.    Upon information and belief WheetKID Store is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/3611003, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in China.

       115.    Upon information and belief Wuhan Spinky Trade Company Ltd.is a merchant on

Alibaba.com, at https://spinkyworld.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in China.

       116.    Upon information and belief Wuxi YanYang International Trading Co., Ltd. is a

merchant on Alibaba.com, at https://wuxiyy.en.alibaba.com, where it offers for sale and/or sells




                                                28
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 29 of 96



Counterfeit Products and with a principal place of business located at Room 1802, Yangming

Yichun Building, No. 588, Nanhu Road, Liangxi District, Wuxi, Jiangsu, China.

       117.    Upon information and belief Xiamen Toplink Craft Co., Ltd. is a merchant on

Alibaba.com, at https://wuxiyy.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Rm. 602, No. 636, 2nd Ring South Road,

Tong'an District, Xiamen, Fujian, China.

       118.    Upon information and belief Xiamen Yichang Industry And Trade Co., Ltd. is a

merchant on Alibaba.com, at https://xmyc2000.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at Room 313-1, Dingbin

Building, No. 105, Haifeng Road, Jimei District, Xiamen, Fujian, China.

       119.    Upon information and belief Yangzhou Amour Toy Co., Ltd. is a merchant on

Alibaba.com, at https://amour.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 43, Guzhuang, Shuangqiao,

Yangzhou, Jiangsu, China.

       120.    Upon information and belief Yangzhou Evergrow Toys Manufacture Co., Ltd. is a

merchant on Alibaba.com, at https://yzhywj.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at North End Of Dahang Street,

Dayi Town, Yizheng, Jiangsu, China.

       121.    Upon information and belief Yangzhou Qixi Arts & Crafts Co., Ltd. is a merchant

on Alibaba.com, at https://qixitoys.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Bldg. 9, Yangzijiang North Road,

Yangzhou, Jiangsu, China.




                                                 29
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 30 of 96



       122.    Upon information and belief Yangzhou Xiyu Toys And Gifts Co., Ltd. is a

merchant on Alibaba.com, at https://xiyutoys.en.alibaba.com/, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at 25-3, Wutnglong Toys City,

Yangzijiang North Road, Yangzhou, Jiangsu, China.

       123.    Upon information and belief Yangzhou Youchuang Toys Co., Ltd.. is a merchant

on Alibaba.com, at https://xiyutoys.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at 25-3, Wutnglong Toys City, Yangzijiang

North Road, Yangzhou, Jiangsu, China.

       124.    Upon information and belief Yantai Airart Inflatable Co., Ltd. is a merchant on

Alibaba.com, at https://airart.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 1, Fujin Street, Xingfu 13th Village,

Zhifu Dist., Yantai, Shandong, China.

       125.    Upon information and belief Yantai Daming Inflatable Co., Ltd. is a merchant on

Alibaba.com, at https://dminflatable.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at No. 1201, Inside No. 75,

Beima Road, Zhifu District, Yantai, Shandong, China.

       126.    Upon information and belief Yantai Hi Inflatable Co., Ltd. is a merchant on

Alibaba.com, at https://hiinflatable.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 5, Binglun West Road, Zhifu Dist.,

Yantai, Shandong, China.

       127.    Upon information and belief YanTe Store is a merchant on Aliexpress.com, at

https://www.aliexpress.com/store/2137051, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in Yongkang, Zhejiang, China.




                                                 30
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 31 of 96



         128.   Upon information and belief Yiwu Changqing Toys Co., Ltd. is a merchant on

Alibaba.com, at https://changqingtoy.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at No. 558, Xiangshan Rd.,

Yiwu, Zhejiang, China.

         129.   Upon information and belief Yiwu City Nanchi Trading Co., Ltd. is a merchant on

Alibaba.com, at https://nanchi.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Floor 5, Bldg. 2, No. 1, Chunsheng Road,

Beiyuan Street, Yiwu, Jinhua, Zhejiang, China.

         130.   Upon information and belief Yiwu Hecheng Import & Export Co., Ltd. is a

merchant on Alibaba.com, at https://hecheng-group.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at 1003, Building B,

Platinum Mingzuo, No. 181, Jiangdong Middle Road, Jiangdong Subdistrict, Yiwu, Zhejiang,

China.

         131.   Upon information and belief Yiwu Isabella Arts & Crafts Co., Ltd. is a merchant

on Alibaba.com, at https://isabellagift.en.alibaba.com/, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at B716, Techno Plaza,

Huanghe Road, Shahekou Area, Yiwu, Zhejiang, China.

         132.   Upon information and belief Yiwu Junhao Trading Co., Ltd. is a merchant on

Alibaba.com, at https://isabellagift.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at Room 302, Unit 1, Building 32, Zone 8,

Liuer Village, Yiwu, Jinhua, Zhejiang, China.

         133.   Upon information and belief Yiwu Mingkai Garment Co., Ltd. is a merchant on

Alibaba.com, at https://ywmingkai.en.alibaba.com, where it offers for sale and/or sells Counterfeit




                                                 31
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 32 of 96



Products and with a principal place of business located at Unit 3, Building 26, Xinghu District 1,

Yiwu, Jinhua, Zhejiang, China.

       134.    Upon information and belief Yiwu Partygo E-Commerce Firm is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/1655141, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Yiwu, Zhejiang, China.

       135.    Upon information and belief Yiwu Sevenyo Textile Co., Ltd.is a merchant on

Alibaba.com, at https://sevenyo.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 121, Chunhan Road, Beiyuan Street,

Yiwu, Zhejiang, China.

       136.    Upon information and belief Yiwu Yecheng Trade Limited Company.is a merchant

on Alibaba.com, at https://curious-box.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in No. 401, 1st Unit, 6th

Building, Duyuan Housing Estate, Yiwu, Zhejiang, China.

       137.    Upon information and belief YIWU ZHIJIANG INTERNATION TRADE CO.,

LTD is a merchant on Alibaba.com, at https://yiwuzj.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at Floor 2, No. 11,

Yongshun Road, Choujiang, Yiwu, Jinhua, Zhejiang, China.

       138.    Upon information and belief YOGOHO Store is a merchant on Aliexpress.com, at

https://yogoho.aliexpress.com/store/3090081, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located in Shanghai, Shanghai, China.

       139.    Upon information and belief YOUR CHILDHOOD store is a merchant on

Aliexpress.com, at https://www.aliexpress.com/store/1487916, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Guangdong, China.




                                                32
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 33 of 96



       140.    Upon information and belief Yunhe Qiaoda Technology Co., Ltd. is a merchant on

Alibaba.com, at https://qiaoda.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at No. 210, Guixi Village, Fenghuangshan

Street, Yunhe County, Lishui, Zhejiang, China.

       141.    Upon information and belief Yunhe Qiqu Wooden Toys Factory is a merchant on

Alibaba.com, at https://qiqu.en.alibaba.com, where it offers for sale and/or sells Counterfeit

Products and with a principal place of business located at 01A, 10F, E-Commerce Zone, 48

Dongshan Road, Yiwu, Jinhua, Zhejiang, China.

       142.    Upon information and belief Zhejiang Haifu Leisure Products Co., Ltd. is a

merchant on Alibaba.com, at https://lhlxly.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Tangdu Village, Jiangnan

Street, Linhai, Taizhou, Zhejiang, China.

       143.    Upon information and belief Zhengzhou Anxin Amusement Equipment Co., Ltd.

is a merchant on Alibaba.com, at https://hnanxin.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at The Crossing Of

National Road 107 & Shuanghu Avenue, Longhu Industrial District, Zhengzhou, Henan, China.

       144.    Upon information and belief Zhengzhou Beileduo Industry Co., Ltd. is a merchant

on Alibaba.com, at https://zhongchengyinshua.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located at No. 282, Mazhai Village,

Mazhai Industrial Park, Zhengzhou, Henan, China.

       145.    Upon information and belief Zhengzhou Carnee Trading Co., Ltd. is a merchant on

Alibaba.com, at https://carneerides.en.alibaba.com, where it offers for sale and/or sells Counterfeit




                                                 33
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 34 of 96



Products and with a principal place of business located at No. 89, Kexue Ave., High-Tech Zone,

Zhengzhou, Henan, China.

       146.    Upon information and belief Zhengzhou DH Amusement Equipment Co., Ltd.is a

merchant on Alibaba.com, at https://inflatableamusement.en.alibaba.com, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business located at 8519, 5F, Bldg.

1, Kexue Road 65, Hi-Tech Zone, Zhengzhou, Henan, China.

       147.    Upon information and belief Zhengzhou Lixin Amusement Machine Co., Ltd. is a

merchant on Alibaba.com, at https://zzlxyy.en.alibaba.com, where it offers for sale and/or sells

Counterfeit Products and with a principal place of business located in Houdian Village, Wangcun

Town, Xingyang, Zhengzhou, Henan, China.

       148.    Upon information and belief Zhengzhou Sanqgroup Machinery And Equipment

Co., Ltd. is a merchant on Alibaba.com, at https://sanqgrouptoy.en.alibaba.com/, where it offers

for sale and/or sells Counterfeit Products and with a principal place of business located at Room

1109, East Tower, Xiyuan International Plaza, Zhongyuan District, Zhengzhou, Henan, China.

       149.    Upon information and belief Zhengzhou Showann Commercial And Trading Co.,

Ltd. is a merchant on Alibaba.com, at https://showannrides.en.alibaba.com, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business located at No. 573, 19th

Floor, Shenglong Youyi Plaza, High-Tech Zone, Zhengzhou, Henan, China.

       150.    Upon information and belief Zhengzhou Winsun Amusement Equipment Co., Ltd.

is a merchant on Alibaba.com, at https://winsuntoys.en.alibaba.com, where it offers for sale and/or

sells Counterfeit Products and with a principal place of business located at Room A-1301, No. 99,

Daxue Road, Erqi Dist., Zhengzhou, Henan, China.




                                                34
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 35 of 96



         151.   Upon information and belief Zhengzhou Yueton Amusement Equipment Co., Ltd.

is a merchant on Alibaba.com, at https://yuetonrides.en.alibaba.com/, where it offers for sale

and/or sells Counterfeit Products and with a principal place of business at Room 1807, 2nd

Changchenghuayuan Building, No. 3, Youai Road, Zhongyuan District, Zhengzhou, Henan,

China.


                                  GENERAL ALLEGATIONS

                  Plaintiff and Its Well-Known Thomas & Friends Products

         152.   Plaintiff, through its family of companies, is a leading designer, developer,

marketer, manufacturer and distributor of well-known children’s toys and games (“Mattel

Products”) under its iconic brands, including, but not limited to: Barbie, Thomas & Friends Hot

Wheels, American Girl and Fisher-Price (“Mattel Brands”).

         153.   Plaintiff sells its Mattel Products worldwide through major retailers, quality toy

stores and online marketplaces.

         154.   One of Mattel’s most popular and successful brands is Thomas and Friends, which

features the main character Thomas the Tank Engine as a blue, cheery, anthropomorphic steam

engine (“Thomas the Tank Engine”).

         155.   Thomas the Tank Engine was originally part of a children’s book series and lives

on the fictional island of Sodor and aspires to be a “Really Useful Engine,” which is the highest

praise possible for trains that are part of the Sodor Railway. Thomas the Tank Engine encourages

his fellow trains to be the best they can be, and imparts lessons about friendship, altruism and

perseverance.

         156.   Thomas the Tank Engine and the other train characters soon became an award-

winning hit around the world, launching a television spin-off series, Thomas & Friends, and a vast



                                                35
           Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 36 of 96



range of commercial products, including trains and tracks, games, puzzles and books (“Thomas &

Friends Products”).

        157.     Thomas the Tank Engine has become so popular, that in 2009, the Independent

listed Thomas the Tank Engine as one of the 100 people that make Britain a happier place – one

of only two entries that were not actual human beings. 1

        158.     Thomas the Tank Engine’s global popularity and reach to children, and his unique

focus on empathy, collaboration and friendship, beginning in September 2018, the United Nations

and Mattel launched a two-year collaboration to introduce six (6) of the United Nations’ seventeen

(17) Sustainable Development Goals to preschool audiences through Mattel’s Thomas & Friends

Brand. 2

        159.     The Thomas & Friends Products global retail sales have totaled approximately $1

billion,3 and in 2017, more than 37 million Thomas & Friends Product engines were sold (more

than one for every second of the year).

        160.     While Mattel has gained significant common law trademark and other rights in its

Thomas & Friends Products, through use, advertising, and promotion, Mattel and its predecessors

in interest have also protected these valuable rights by obtaining federal trademark registrations.

        161.     For example, Mattel, through its wholly-owned subsidiary Gullane (Thomas)

Limited, is the owner and/or licensee of U.S. Trademark Reg. No. 3,799,968 for




1
  Sudarshan Abrol, The Happy List 2009 – the 100, THE INDEPENDENT (April 19, 2009),
https://www.independent.co.uk/news/uk/this-britain/the-ios-happy-list-2009-the-100-1671055.html.
2
  UNITED NATIONS, THOMAS & FRIENDS LAUNCH SDG COLLABORATION, Sept. 7, 2018, available at
https://www.un.org/sustainabledevelopment/blog/2018/09/united-nations-thomas-friends-launch-sdg-collaboration/.
3
  See Brookes Barnes, Thomas the Tank Engine to Receive a Multimillion-Dollar Sheen, THE NEW YORK TIMES
(Dec. 30, 2012), available at https://www.nytimes.com/2012/12/31/business/media/mattel-to-give-thomas-the-tank-
engine-a-multimillion-dollar-sheen.html?_r=0.



                                                      36
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 37 of 96




                       for a variety of goods in Classes 9, 16, 24, 25 and 28, U.S. Reg. No.

3,085,762 for “THOMAS & FRIENDS” for a variety of goods in Classes 9, 16, 25, 28 and 41,

U.S. Trademark Reg. No. 3,500,987 for “THOMAS & FRIENDS” for a variety of goods in Classes

3, 11, 14 and 24 and U.S. Trademark Reg. No. 3,531,151 for “THOMAS & FRIENDS” for a

variety of goods in Classes 18, 20, 21 and 29 (collectively, the “Thomas & Friends Marks”). True

and correct copies of the registration certificates for the Thomas & Friends Marks are attached

hereto as Exhibit A and incorporated herein by reference.

        162.    The Thomas & Friends Marks are currently in use in commerce in connection with

the Thomas & Friends Products. The Thomas & Friends Marks were first used in commerce on

or before the dates of first use as reflected in the registration certificates attached hereto as Exhibit

A.

        163.    U.S. Trademark Reg. Nos. 3,799,968, 3,085,762, 3,500,987 and 3,531,151 are

valid, subsisting and incontestable.

        164.    In addition, Mattel is also the owner and/or licensee of both registered and

unregistered copyrights in and related to the Thomas & Friends Products.

        165.    For example, Mattel, through its wholly-owned subsidiary Gullane (Thomas)

Limited, is the owner and/or licensee of U.S. Copyright Reg. PA 1-930-773, covering Thomas &

Friends: The Thomas Way, U.S. Copyright Reg. TX 7-953-676, covering Thomas & Friends:

Story Time Collection, U.S. Copyright Reg. TX 7-973-191, covering Thomas & Friends: Special

Delivery (Lift-a-Flap Sound Book), U.S. Copyright Reg. TX 7-973-196, covering Thomas &

Friends: Railway Race Day (Lift-a-Flap Sound Book), U.S. Copyright Reg. TX 7-973-208,

covering Thomas & Friends: I’m Ready to Read with Thomas (Play-a-Sound book), U.S.


                                                   37
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 38 of 96



Copyright Reg. TX 7-985-398, covering Thomas & Friends: I Can Help Thomas (Play-a-Sound

book), U.S. Copyright Reg. TX 7-992-119, covering Thomas & Friends: Nine Favorite Tales

(Little Golden Book Collection), U.S. Copyright Reg. TX 8-149-304, covering Thomas & Friends:

Books & Blocks and U.S. Copyright Reg. TX 4-442-061, covering Thomas the tank engine / by

W. Awdry (collectively, the “Thomas & Friends Works”). True and correct copies of the U.S.

Copyright registration certificates for the Thomas & Friends Works are attached hereto as Exhibit

B and incorporated herein by reference.

       166.    Plaintiff has spent substantial time, money and effort in building up and developing

consumer recognition, awareness and goodwill in its Thomas & Friends Products, Thomas &

Friends Marks and Thomas & Friends Works.

       167.    The success of the Thomas & Friends Products is due in part to Plaintiff’s

marketing and promotional efforts. These efforts include advertising and promotion through

television, Mattel’s website, retailer websites, print and internet-based advertising and placement

of the Thomas & Friends Products at dozens of authorized major retail outlets, both domestically

and abroad, including New York.

       168.    Plaintiff’s success is also due to its use of high quality materials and processes in

making the Thomas & Friends Products.

       169.    Additionally, Mattel owes a substantial amount of the success of the Thomas &

Friends Products to its consumers and word-of-mouth buzz that its consumers have generated,

including events featuring Thomas & Friends Products and meetups for fans. These events draw

more than 8 million visitors each year, worldwide.

       170.    The Thomas & Friends brand is also very successful in connection with mobile

phone apps for children. For example, according to AppAnnie, a third-party integrating app data




                                                38
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 39 of 96



with market trends and data, in 2017 the Thomas & Friends Minis app on iOS (the Apple App

store) was the number one (1) most downloaded kids app in over 65 countries, and the number two

(2) most downloaded kids app in the United States.

       171.    Collectively, there are over 1.8 million fans on Facebook, Twitter and Instagram of

Thomas & Friends and Thomas & Friends content has more than 9 billion views on YouTube.

       172.    Plaintiff’s efforts, the quality of Plaintiff’s products, and the word-of-mouth buzz

generated by its consumers have made the Thomas & Friends Marks, Thomas & Friends Works

and Thomas & Friends Products prominently placed in the minds of the public. Members of the

public and retailers have become familiar with Plaintiff’s Thomas & Friends Marks, Thomas &

Friends Works and Thomas & Friends Products, and have come to associate them exclusively with

Mattel. Mattel has acquired a valuable reputation and goodwill among the public as a result of

such association.

       173.    Mattel has gone to great lengths to protect its interests to the Thomas & Friends

Products, Thomas & Friends Marks and Thomas & Friends Works. No one other than Mattel and

its authorized licensees and distributors is authorized to manufacture, import, export, advertise,

offer for sale, or sell any goods utilizing the Thomas & Friends Marks or Thomas & Friends Works

without the express permission of Mattel.

              The Online Marketplace Platforms and Defendants’ User Accounts

       174.    Alibaba.com and AliExpress.com are online marketplace and e-commerce

platforms which allow manufacturers, wholesalers and other third-party merchants, like

Defendants, to advertise, distribute, offer for sale, sell and ship their wholesale and retail products

originating from China directly to consumers worldwide and specifically to consumers residing in

the U.S., including New York.



                                                  39
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 40 of 96



        175.     As some of the leaders of China’s e-commerce and digital retail market,

Alibaba.com and AliExpress.com have generated hundreds of billions in sales worldwide. 4

International markets, including the U.S., make up a significant percentage of sales made on

Alibaba.com and AliExpress.com. For example, in 2016, revenue from international retail sales

grew by 25% on AliExpress.com to $342 million and 15% on Alibaba.com to $841 million. 5 The

press reported that the growth in sales on AliExpress.com resulted from an increase in the number

of buyers, particularly from the U.S., as well as other large countries like Russia and Brazil. 6

Additionally, according to Business Insider, excluding China, the U.S. was among the top five

countries with packages coming from Alibaba’s marketplaces on the company’s “Singles’ Day”

(often compared to the U.S.’s Cyber Monday) in 2015, which resulted in over $14 billion in sales

in one day. 7

        176.     As recently addressed in the Wall Street Journal, Fortune and the New York Times, 8

and as reflected in the federal lawsuits filed against sellers offering for sale and selling infringing

and/or counterfeit products on Alibaba.com and AliExpress.com com, 9 an astronomical number


4
  See Kenneth Rapoza, Jack Ma’s Alibaba Promises Huge Sales Boom, $910 Billion In Merchandise Volume By 2020,
FORBES (Jun. 15, 2016), http://www.forbes.com/sites/kenrapoza/2016/06/15/jack-ma-foretells-huge-sales-boom-for-
chinese-e-commerce-giant-alibaba/#78d364486b52.
5
   See Frank Tong, Alibaba’s annual web sales easily surpass U.S. e-retail sales, DIGITALCOMMERCE360.COM (May
5, 2016), https://www.internetretailer.com/2016/05/05/alibabas-annual-web-sales-easily-surpass-us-e-retail-sales.
6
    See Frank Tong, An Alibaba site sells $4.5 billion in one year to consumers outside of China,
DIGITALCOMMERCE360.COM (Sept. 11, 2014), https://www.internetretailer.com/2014/09/11/alibaba-site-sells-45-
billion-one-year-consumers-outs.
7
   See Bob Bryan, Alibaba just proved it’s more than just some Chinese company, BUSINESS INSIDER (Nov. 15, 2015),
http://www.businessinsider.com/alibaba-international-expansion-2015-11.
8
  See Kathy Chu, Alibaba Vows Crackdown on Fakes Amid Trade Group Controversy, WALL STREET JOURNAL (May
13,       2016),       http://www.wsj.com/articles/alibaba-vows-crackdown-on-fakes-amid-trade-group-controversy-
1463127605?; Scott Cendrowski, Chinese Regulator Again Calls Out Alibaba for Counterfeit Goods, FORTUNE (Aug.
10, 2016), http://fortune.com/2016/08/11/alibaba-counterfeit-goods-regulator/; see also Kathy Chu, Alibaba Suspends
From Anticounterfeiting Group, WALL STREET JOURNAL (May 13, 2016), http://www.wsj.com/articles/alibaba-
suspended-from-anticounterfeiting-group-1463170527?tesla=y; Michael Schuman, A Small Table Maker Takes On
Alibaba’s Flood of Fakes, N.Y. TIMES (Mar. 18, 2017), https://www.nytimes.com/2017/03/18/business/alibaba-fake-
merchandise-e-commerce.html.
9
   See Kathy Chu, Luxury brands get tougher with counterfeiters – and Alibaba, MARKETWATCH (Aug. 16, 2016),
http://www.marketwatch.com/story/luxury-brands-get-tough-with-counterfeiters-2016-08-16-91031611;             Gilian


                                                        40
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 41 of 96



of counterfeit and infringing products are offered for sale and sold on Alibaba.com and

AliExpress.com, as well as other online marketplace platforms, at a rampant rate.

        177.     Defendants are individuals and/or businesses, who, upon information and belief,

are located in China but conduct business in the U.S. and other countries by means of their User

Accounts and on their Merchant Storefronts on Alibaba.com and AliExpress.com, as well as

potentially yet undiscovered additional online marketplace platforms.

        178.     Through their Merchant Storefronts, Defendants offer for sale and/or sell consumer

products, including Counterfeit Products, and target and ship such products to customers located

in the U.S., including New York, and throughout the world.

        179.     Defendants’ Merchant Storefronts share unique identifiers, such as design elements

along with similarities in price, description of the goods offered and of the Counterfeit Products

themselves offered for sale.

        180.     Defendants are in constant communication with each other and regularly participate

in online chatroom discussions involving illegal counterfeiting activities, pending litigation and

potential new lawsuits.

                                Defendants’ Wrongful and Infringing Conduct

        181.     Particularly in light of Plaintiff’s success with its Thomas & Friends Products, as

well as the reputation they have gained, Plaintiff and its Thomas & Friends Products have become

targets for unscrupulous individuals and entities who wish to capitalize on the goodwill, reputation

and fame that Plaintiff has amassed in its Thomas & Friends Products, Thomas & Friends Marks




Wong, Alibaba Sued Over Alleged Counterfeits, WALL STREET JOURNAL (May 17, 2015),
http://www.wsj.com/articles/alibaba-sued-over-alleged-counterfeits-1431877734; Scott Cendrowski, There’s no end
in sight for Alibaba’s counterfeit problem, FORTUNE (May 18, 2015), http://fortune.com/2015/05/18/theres-no-end-in-
sight-for-alibabas-counterfeit-problem/.


                                                        41
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 42 of 96



and the works embodied in the Thomas & Friends Works and Plaintiff investigates and enforces

against such activities.

       182.    As part of these efforts, Plaintiff retained New Alchemy Limited (“NAL”), a

company that provides intellectual property infringement research services, to investigate and

research manufacturers, wholesalers, retailers and/or other merchants offering for sale and/or

selling Counterfeit Products on online marketplace platforms such as Alibaba.com and

AliExpress.com.

       183.    Through NAL’s investigative and enforcement efforts, Plaintiff learned of

Defendants’ actions which vary and include, but are not limited to: manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, offering for sale and/or

selling products bearing or used in connection with the Thomas & Friends Marks and/or Thomas

& Friends Works, and/or products in packaging and/or containing labels bearing the Thomas &

Friends Marks and/or Thomas & Friends Works, and/or bearing or used in connection with marks

and/or artwork that are confusingly or substantially similar to the Thomas & Friends Marks and/or

Thomas & Friends Works and/or products that are identical or confusingly or substantially similar

to the Thomas & Friends Products (collectively referred to as, “Infringing Product(s)” or

“Counterfeit Product(s)”) to U.S. consumers, including those located in the state of New York,

through Defendants’ User Accounts and Merchant Storefronts. Printouts of listings for Counterfeit

Products from Defendants’ User Accounts and Merchant Storefronts are included in Exhibit C

attached hereto and incorporated herein by reference.

       184.    Defendants are not, and have never been, authorized by Plaintiff or any of its

authorized agents, authorized licensees or authorized distributors to copy, manufacture, import,

export, advertise, distribute, offer for sale or sell the Thomas & Friends Products or to use the




                                               42
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 43 of 96



Thomas & Friends Marks and Thomas & Friends Works, or any marks or artwork that are

confusingly or substantially similar to the Thomas & Friends Marks or Thomas & Friends Works.

       185.    Defendants’ Counterfeit Products are nearly indistinguishable from Plaintiff’s

Thomas & Friends Products, only with minor variations that no ordinary consumer would

recognize.

       186.    During its investigation, NAL identified Defendants as offering for sale and/or

selling Counterfeit Products and contacted Defendants through their respective User Accounts

expressing interest in placing a bulk order for Counterfeit Products and inquiring about methods

of payment. NAL also often requested the respective Defendant’s e-mail addresses. Printouts of

NAL’s conversations with each of the Defendants are included in Exhibit C attached hereto and

incorporated herein by reference.

       187.    NAL confirmed that each Defendant was and/or is still currently offering for sale

and/or selling Counterfeit Products through their respective User Accounts and/or Merchant

Storefronts, accepting payment for such Counterfeit Products in U.S. Dollars through various

payment processing services and that each Defendant provides shipping and/or has actually

shipped Counterfeit Products to the U.S., including to customers located in New York. NAL’s

findings are supported by Defendants’ listings for Counterfeit Products, their communications with

NAL and/or the checkout pages, order forms and/or pro forma invoices for the Counterfeit

Products which are included in Exhibit C attached hereto and incorporated herein by reference.

       188.    For example, below on the left is an image of one of Plaintiff’s Thomas & Friends

Products, which typically retails for $14.95. Depicted below on the right is a listing for Defendant

Hot Toys’ Counterfeit Product (“Hot Toys Infringing Listing” and “Hot Toys Counterfeit

Product,” respectively). The Hot Toys Infringing Listing appears on Defendant Hot Toys’




                                                43
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 44 of 96



Merchant    Storefront,   https://www.aliexpress.com/item/T0048-Diecast-THOMAS-and-friend-

Jack-The-Tank-Engine-take-along-train-Magnetic-metal-children-kids/32428071478.html,            and

offers the Hot Toys Counterfeit Product for $4.99 per item, using, featuring and/or incorporating

one or more of the Thomas & Friends Marks, the Thomas & Friends Works, and/or confusingly

or substantially similar marks or artwork in the listing title “Diecasts Vehicles Thomas T076D

JACK Thomas and Friends Magnetic Tomas Truck Car Locomotive Engine Railway Train Toys

for Boys” (emphasis added) and in the descriptions and/or product images in the body of the listing.

Further, the Hot Toys Counterfeit Product is virtually identical to one of Plaintiff’s Thomas &

Friends Products and features and/or incorporates one or more of the Thomas & Friends Works

and Thomas & Friends Marks. There is no question that the Hot Toys Counterfeit Product is

designed to confuse and mislead consumers into believing that they are purchasing one of

Plaintiff’s Thomas & Friends Products or that the Hot Toys Counterfeit Product is otherwise

approved by or sourced from Plaintiff, thereby trading off of the goodwill and reputation of

Plaintiff by engaging in the unauthorized use of the Thomas & Friends Works and Thomas &

Friends Marks:

        Thomas & Friends Product                             Hot Toys Counterfeit Product




                                                44
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 45 of 96



       189.   A screenshot from the Hot Toys Infringing Listing, depicted below, confirms

Defendant Hot Toys accepts payment in U.S. Dollars and offers shipping to the United States,

which NAL has confirmed:




       190.   By way of another example, below on the left is an image of one of Plaintiff’s

Thomas & Friends Products, which typically retails for $29.99. Depicted below on the right is a

listing for Defendant lucy for you Store’s Counterfeit Product (“lucy for you Store Infringing

Listing” and “lucy for you Store Counterfeit Product,” respectively). The lucy for you Store

Infringing Listing appears on Defendant lucy for you Store’s Merchant Storefront,

https://www.aliexpress.com/item/12pcs-set-Thomas-and-Friends-Trains-Trackmaster-Engine-

Plastic-ABS-Train-Model-Toy-Mini-Locomotive-Models/32859532714.html, and offers the lucy

for you Store Counterfeit Product for $8.71 per lot, using, featuring and/or incorporating one or

more of the Thomas & Friends Marks, the Thomas & Friends Works, and/or confusingly or

substantially similar marks or artwork in the listing title “12pcs/set Thomas and Friends Trains

Trackmaster Engine Plastic ABS Train Model Toy Mini Locomotive Models Kids Baby Toys

Gift” (emphasis added) and in the descriptions and/or product images in the body of the listing.

Further, the lucy for you Store Counterfeit Product is virtually identical to one of Plaintiff’s

Thomas & Friends Products and features and/or incorporates one or more of the Thomas & Friends

Works and Thomas & Friends Marks. There is no question that the lucy for you Store Counterfeit

Product is designed to confuse and mislead consumers into believing that they are purchasing one



                                               45
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 46 of 96



of Plaintiff’s Thomas & Friends Products or that the lucy for you Store Counterfeit Product is

otherwise approved by or sourced from Plaintiff, thereby trading off of the goodwill and reputation

of Plaintiff by engaging in the unauthorized use of the Thomas & Friends Works and Thomas &

Friends Marks:

        Thomas & Friends Product                     lucy for you Store Counterfeit Product




       191.    NAL has confirmed that Defendant lucy for you Store offers shipping to New York,

and a screenshot from the lucy for you Store Infringing Listing, depicted below, confirms that

Defendant lucy for you Store has sold products to the U.S.:




       192.    As another example, below on the left is an image of one of Plaintiff’s Thomas &

Friends Products, which typically retails for $14.99. Depicted below on the right is a listing for

Defendant nalan toy store’s Counterfeit Product (“nalan toy store Infringing Listing” and “nalan

toy store Counterfeit Product,” respectively). The nalan toy store Infringing Listing appears on


                                                46
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 47 of 96



Defendant nalan toy store’s Merchant Storefront, https://www.aliexpress.com/item/1pcs-

DOUGLAS-Diecast-Metal-Thomas-and-Friends-Train-Megnetic-Train-Toy-The-Tank-Engine-

Trackmaster-Toy/32761192187.html, and offers the nalan toy store Counterfeit Product for $6.65

per item, using, featuring and/or incorporating one or more of the Thomas & Friends Marks, the

Thomas & Friends Works, and/or confusingly or substantially similar marks or artwork in the

listing title “1pcs ‘DOUGLAS’ Diecast Metal Thomas and Friends Train Megnetic Train Toy

The Tank Engine Trackmaster Toy For Children” (emphasis added) and in the descriptions and/or

product images in the body of the listing. Further, the nalan toy store Counterfeit Product is

virtually identical to one of Plaintiff’s Thomas & Friends Products and features and/or incorporates

one or more of the Thomas & Friends Works and Thomas & Friends Marks. There is no question

that the nalan toy store Counterfeit Product is designed to confuse and mislead consumers into

believing that they are purchasing one of Plaintiff’s Thomas & Friends Products or that the nalan

toy store Counterfeit Product is otherwise approved by or sourced from Plaintiff, thereby trading

off of the goodwill and reputation of Plaintiff by engaging in the unauthorized use of the Thomas

& Friends Works and Thomas & Friends Marks:

        Thomas & Friends Product                      nalan toy store Counterfeit Product




                                                47
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 48 of 96



     193.      NAL has confirmed that Defendant nalan toy store offers shipping to New York,

and a screenshot from the nalan toy store Infringing Listing, depicted below, confirms that

Defendant nalan toy store has sold products to the U.S.:




     194.      By these dealings in Counterfeit Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale and/or selling Counterfeit Products), Defendants violated Plaintiff’s exclusive

rights in the Thomas & Friends Marks and Thomas & Friends Works, and have used marks, images

and artwork that are confusingly and/or substantially similar to, identical to and/or constitute

counterfeiting and/or infringement of the Thomas & Friends Marks and Thomas & Friends Works

in order to confuse consumers into believing that such Counterfeit Products are Thomas & Friends

Products and aid in the promotion and sales of their Counterfeit Products. Defendants’ conduct

began long after Plaintiff’s adoption and use of the Thomas & Friends Marks and Thomas &

Friends Works, after Plaintiff obtained the federal registrations in the Thomas & Friends Marks

and Thomas & Friends Works, as alleged above, and after Plaintiff’s Thomas & Friends Products,

Thomas & Friends Marks and Thomas & Friends Works became well-known to the purchasing

public.

     195.      Prior to and contemporaneous with their counterfeiting and infringing actions

alleged herein, Defendants had knowledge of Plaintiff’s ownership of the Thomas & Friends

Marks and Thomas & Friends Works, of the fame and incalculable goodwill associated therewith


                                               48
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 49 of 96



and of the popularity and success of the Thomas & Friends Products, and in bad faith adopted the

Thomas & Friends Marks and Thomas & Friends Works.

     196.      Defendants have been engaging in the illegal counterfeiting and infringing actions,

as alleged herein, knowingly and intentionally, or with reckless disregard or willful blindness to

Plaintiff’s rights, or in bad faith, for the purpose of trading on the goodwill and reputation of

Plaintiff, the Thomas & Friends Marks, Thomas & Friends Works and Thomas & Friends

Products.

     197.      Defendants’ dealings in Counterfeit Products, as alleged herein, has caused, and

will continue to cause confusion, mistake, economic loss, and have deceived and will continue to

deceive consumers, the public and the trade with respect to the source or origin of Defendants’

Counterfeit Products, thereby causing consumers to erroneously believe that such Counterfeit

Products are licensed by or otherwise associated with Plaintiff, thereby damaging Plaintiff.

     198.      In engaging in these actions, Defendants have, jointly and severally, among other

things, willfully and in bad faith committed the following, all of which have and will continue to

cause irreparable harm to Plaintiff: infringed and counterfeited the Thomas & Friends Marks,

infringed the Thomas & Friends Works, committed unfair competition and unfairly and unjustly

profited from such activities at Plaintiff’s expense.

     199.      Unless enjoined, Defendants will continue to cause irreparable harm to Plaintiff.

                                      CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
       (Trademark Counterfeiting Under Sections 32, 34 and 35 of the Lanham Act,
                   15 U.S.C. §§ 1114(1)(b), 1116(d) and 1117(b)-(c)))

     200.      Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.




                                                 49
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 50 of 96



     201.       Plaintiff, through its wholly-owned subsidiary, Gullane (Thomas) Limited, is the

exclusive owner of all right and title to the Thomas & Friends Marks.

     202.       Plaintiff has continuously used the Thomas & Friends Marks in interstate

commerce since on or before the dates of first use as reflected in the registrations attached hereto

as Exhibit A.

     203.       Without Plaintiff’s authorization or consent, with knowledge of Plaintiff’s well-

known and prior rights in its Thomas & Friends Marks and with knowledge that Defendants’

Counterfeit Products bear counterfeit marks, Defendants intentionally reproduced, copied and/or

colorably imitated the Thomas & Friends Marks and/or used spurious designations that are

identical with, or substantially indistinguishable from, the Thomas & Friends Marks on or in

connection with the manufacturing, import, export, advertising, marketing, promotion,

distribution, display, offering for sale and/or sale of Counterfeit Products.

     204.       Defendants have manufactured, imported, exported, advertised, marketed,

promoted, distributed, displayed, offered for sale and/or sold their Counterfeit Products to the

purchasing public in direct competition with Plaintiff, in or affecting interstate commerce, and/or

have acted with reckless disregard of Plaintiff’s rights in and to the Thomas & Friends Marks

through their participation in such activities.

     205.       Defendants have applied their reproductions, counterfeits, copies and colorable

imitations of the Thomas & Friends Marks to packaging, point-of-purchase materials, promotions

and/or advertisements intended to be used in commerce upon, or in connection with the

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale and/or selling of Defendants’ Counterfeit Products, which is likely to cause

confusion, mistake, and deception among the general purchasing public as to the origin of the




                                                  50
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 51 of 96



Counterfeit Products, and is likely to deceive consumers, the public and the trade into believing

that the Counterfeit Products sold by Defendants originate from, are associated with or are

otherwise authorized by Plaintiff, thereby making substantial profits and gains to which they are

not entitled in law or equity.

     206.      Defendants’ unauthorized use of the Thomas & Friends Marks on or in connection

with the Counterfeit Products was done with notice and full knowledge that such use was not

authorized or licensed by Plaintiff or its authorized agents and with deliberate intent to unfairly

benefit from the incalculable goodwill inherent in the Thomas & Friends Marks.

     207.      Defendants’ actions constitute willful counterfeiting of the Thomas & Friends

Marks in violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c).

     208.      As a direct and proximate result of Defendants’ illegal actions alleged herein,

Defendants have caused substantial monetary loss and irreparable injury and damage to Plaintiff,

its business, its reputation and its valuable rights in and to the Thomas & Friends Marks and the

goodwill associated therewith, in an amount as yet unknown, but to be determined at trial, for

which Plaintiff has no adequate remedy at law, and unless immediately enjoined, Defendants will

continue to cause such substantial and irreparable injury, loss and damage to Plaintiff and its

valuable Thomas & Friends Marks.

     209.      Based on Defendants’ actions as alleged herein, Plaintiff is entitled to injunctive

relief, damages for the irreparable harm that Plaintiff has sustained, and will sustain, as a result of

Defendants’ unlawful and infringing actions, as alleged herein, and all gains, profits and

advantages obtained by Defendants as a result thereof, enhanced discretionary damages, treble

damages and/or statutory damages of up to $2,000,000 per counterfeit mark per type of goods sold,

offered for sale or distributed and reasonable attorneys’ fees and costs.




                                                  51
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 52 of 96



                                      SECOND CAUSE OF ACTION
                                 (Infringement of Registered Trademarks)
                                  [115 U.S.C. § 1114/Lanham Act § 32(a)]

      210.      Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

      211.      Plaintiff has continuously used the Thomas & Friends Marks in interstate

commerce since on or before the dates of first use as reflected in the registration certificate attached

hereto as Exhibit A.

      212.      Plaintiff, through its wholly-owned subsidiary Gullane (Thomas) Limited, as owner

of all right, title and interest in and to the Thomas & Friends Marks, has standing to maintain an

action for trademark infringement under 15 U.S.C. § 1114.

      213.      Defendants were, at the time they engaged in their actions as alleged herein,

actually aware that Plaintiff is the owner of the federal trademark registrations for the Thomas &

Friends Marks.

      214.      Defendants did not seek and thus inherently failed to obtain consent or

authorization from Plaintiff, as the registered trademark owner of the Thomas & Friends Marks,

to deal in and commercially manufacture, import, export, advertise, market, promote, distribute,

display, retail, offer for sale and/or sell Thomas & Friends Products and/or related products bearing

the Thomas & Friends Marks into the stream of commerce.

      215.      Defendants knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale and/or sold Counterfeit

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or

colorable imitations of the Thomas & Friends Marks and/or which are identical or confusingly

similar to the Thomas & Friends Marks.




                                                  52
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 53 of 96



     216.      Defendants knowingly and intentionally reproduced, copied and colorably imitated

the Thomas & Friends Marks and applied such reproductions, copies or colorable imitations to

packaging, wrappers, receptacles, online listings and/or advertisements used in commerce upon,

or in connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Defendants’ Counterfeit Products.

     217.      Defendants were, at the time they engaged in their illegal and infringing actions as

alleged herein, actually aware that Plaintiff is the owner of all rights in and to the Thomas &

Friends Marks.

     218.      Defendants’ egregious and intentional use of the Thomas & Friends Marks in

commerce on or in connection with Defendants’ Counterfeit Products has caused, and is likely to

continue to cause, actual confusion and mistake, and has deceived, and is likely to continue to

deceive, the general purchasing public as to the source or origin of the Counterfeit Products, and

is likely to deceive the public into believing that Defendants’ Counterfeit Products are Plaintiff’s

Thomas & Friends Products or are otherwise associated with, or authorized by, Plaintiff.

     219.      Defendants’ actions have been deliberate and committed with knowledge of

Plaintiff’s rights and goodwill in the Thomas & Friends Marks, as well as with bad faith and the

intent to cause confusion, mistake and deception.

     220.      Defendants’ continued, knowing, and intentional use of the Thomas & Friends

Marks without Plaintiff’s consent or authorization constitutes intentional infringement of

Plaintiff’s federally registered Thomas & Friends Marks in violation of §32 of the Lanham Act,

15 U.S.C. § 1114.

     221.      As a direct and proximate result of Defendants’ illegal and infringing actions as

alleged herein, Plaintiff has suffered substantial monetary loss and irreparable injury, loss and




                                                53
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 54 of 96



damage to its business and its valuable rights in and to the Thomas & Friends Marks and the

goodwill associated therewith in an amount as yet unknown, but to be determined at trial, for which

Plaintiff has no adequate remedy at law, and unless immediately enjoined, Defendants will

continue to cause such substantial and irreparable injury, loss and damage to Plaintiff and the

valuable Thomas & Friends Marks.

     222.      Based on Defendants’ actions as alleged herein, Plaintiff is entitled to injunctive

relief, damages for the irreparable harm that Plaintiff has sustained, and will sustain, as a result of

Defendants’ unlawful and infringing actions as alleged herein, and all gains, profits and advantages

obtained by Defendants as a result thereof, enhanced discretionary damages, as well as other

remedies provided by 15 U.S.C. §§ 1116, 1117, and 1118, and reasonable attorneys’ fees and costs.

                                     THIRD CAUSE OF ACTION
                    (False Designation of Origin, Passing Off & Unfair Competition)
                                [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

     223.      Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

     224.      Plaintiff, as the owner of all right, title and interest in and to the Thomas & Friends

Marks through its wholly-owned subsidiary Gullane (Thomas) Limited, has standing to maintain

an action for false designation of origin and unfair competition under the Federal Trademark

Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

     225.      The Thomas & Friends Marks are inherently distinctive and/or have acquired

distinctiveness.

     226.      Defendants knowingly and willfully used in commerce products and/or packaging

designs that are identical or confusingly or substantially similar to, and constitute reproductions of

the Thomas & Friends Marks and Thomas & Friends Works and affixed, applied and used false




                                                  54
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 55 of 96



designations of origin and false and misleading descriptions and representations on or in

connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Counterfeit Products with the intent to

cause confusion, to cause mistake and to deceive the purchasing public into believing, in error,

that Defendants’ substandard Counterfeit Products are Thomas & Friends Products or related

products, and/or that Defendants’ Counterfeit Products are authorized, sponsored, approved,

endorsed or licensed by Plaintiff and/or that Defendants are affiliated, connected or associated with

Plaintiff, thereby creating a likelihood of confusion by consumers as to the source of such

Counterfeit Products, and allowing Defendants to capitalize on the goodwill associated with, and

the consumer recognition of, the Thomas & Friends Marks and Thomas & Friends Works, to

Defendants’ substantial profit in blatant disregard of Plaintiff’s rights.

     227.      By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products that are identical to, confusingly similar to or which constitute colorable imitations of

Plaintiff’s Thomas & Friends Products using marks and/or artwork that is identical and/or

confusingly or substantially similar to, or which constitute colorable imitations of the Thomas &

Friends Marks and Thomas & Friends Works, Defendants have traded off the extensive goodwill

of Plaintiff and its Thomas & Friends Products and did in fact induce, and intend to, and will

continue to induce customers to purchase Defendants’ Counterfeit Products, thereby directly and

unfairly competing with Plaintiff. Such conduct has permitted and will continue to permit

Defendants to make substantial sales and profits based on the goodwill and reputation of Plaintiff

and its Thomas & Friends Marks, which Plaintiff has amassed through its nationwide marketing,

advertising, sales and consumer recognition.




                                                  55
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 56 of 96



     228.      Defendants knew, or by the exercise of reasonable care should have known, that

their adoption and commencement of and continuing use in commerce of marks and artwork that

are identical or confusingly or substantially similar to and constitute reproductions of the Thomas

& Friends Marks and Thomas & Friends Works would cause confusion, mistake or deception

among purchasers, users and the public.

     229.      Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive the

purchasing public and with the intent to trade on the goodwill and reputation Plaintiff, its Thomas

& Friends Products, Thomas & Friends Marks and Thomas & Friends Works.

     230.      As a direct and proximate result of Defendants’ aforementioned actions,

Defendants have caused irreparable injury to Plaintiff by depriving Plaintiff of sales of its Thomas

& Friends Products and by depriving Plaintiff of the value of its Thomas & Friends Marks and

Thomas & Friends Works as commercial assets in an amount as yet unknown, but to be determined

at trial, for which it has no adequate remedy at law, and unless immediately restrained, Defendants

will continue to cause substantial and irreparable injury to Plaintiff and the goodwill and reputation

associated with the value of Thomas & Friends Marks and Thomas & Friends Works.

     231.      Based on Defendants’ wrongful conduct, Plaintiff is entitled to injunctive relief as

well as monetary damages and other remedies as provided by the Lanham Act, including damages

that Plaintiff has sustained and will sustain as a result of Defendants’ illegal and infringing actions

as alleged herein, and all gains, profits and advantages obtained by Defendants as a result thereof,

enhanced discretionary damages and reasonable attorneys' fees and costs.

                                     FOURTH CAUSE OF ACTION
                                    (Federal Copyright Infringement)
                                           [17 U.S.C. § 501(a)]




                                                  56
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 57 of 96



     232.      Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

     233.      Plaintiff, through its wholly-owned subsidiary, Gullane (Thomas) Limited, is the

exclusive owner of the Thomas & Friends Works.

     234.      Defendants had actual notice of Plaintiff’s exclusive rights in and to the Thomas &

Friends Works.

     235.      Defendants did not attempt and therefore inherently failed to obtain Plaintiff’s

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform and/or market Plaintiff’s Thomas & Friends Products

and/or Thomas & Friends Works.

     236.      Without permission, Defendants knowingly and intentionally reproduced, copied,

and displayed the Thomas & Friends Works by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale and/or selling Infringing Products

which bear such Thomas & Friends Works, or artwork that is, at a minimum, substantially similar

to the Thomas & Friends Works.

     237.      Defendants’ unlawful and willful actions as alleged herein constitute infringement

of the Thomas & Friends Works, including Plaintiff’s exclusive rights to reproduce, distribute

and/or sell such Thomas & Friends Works in violation of 17 U.S.C. § 501(a).

     238.      Defendants’ knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Plaintiff in an amount as yet unknown but to be proven

at trial, for which Plaintiff has no adequate remedy at law, and unless enjoined, Defendants will

continue to cause, substantial and irreparable harm to Plaintiff.

     239.        Based on Defendants’ wrongful conduct, Plaintiff is entitled to injunctive relief,




                                                 57
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 58 of 96



Plaintiff’s actual damages and Defendants’ profits in an amount to be proven at trial and enhanced

discretionary damages for willful copyright infringement, and reasonable attorneys’ fees and costs.

                                     FIFTH CAUSE OF ACTION
                         (Violation of Deceptive Acts and Practices Unlawful)
                                      [N.Y. Gen. Bus. Law § 349]

      240.      Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

      241.     Through Defendants’ unlawful, unauthorized and unlicensed use of the Thomas &

Friends Works and/or Thomas & Friends Marks on or in connection with the manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

selling and/or otherwise dealing in Counterfeit Products which are identical and/or confusingly or

substantially similar to Plaintiff’s Thomas & Friends Products, Defendants have engaged in

consumer-oriented conduct that has adversely affected the public interest and has resulted in injury

to consumers in New York.

      242.     Defendants’ aforementioned conduct was and is a willful and deliberate attempt to

mislead consumers and constitutes the use of deceptive acts or practices in the conduct of business,

trade or commerce. Such conduct has deceived and materially mislead or has a tendency to deceive

and materially mislead the consuming public, and has injured and will continue to injure Plaintiff’s

business, reputation and goodwill in violation of N.Y. Gen. Bus. Law § 349.

      243.     As a result of Defendants’ actions alleged herein, Plaintiff has suffered and will

continue to suffer irreparable harm for which it has no adequate remedy at law.

      244.     Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff is entitled to enjoin Defendants’

unlawful conduct as well as obtain damages in an amount to be determined at trial, costs,

disbursements and attorneys’ fees.




                                                 58
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 59 of 96



                                      SIXTH CAUSE OF ACTION
                                      (False Advertising Unlawful)
                                       [N.Y. Gen. Bus. Law § 350]

      245.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

      246.     Without the authorization of Plaintiff, Defendants have used the Thomas & Friends

Marks and/or Thomas & Friends Works and/or marks and/or artwork and/or packaging designs

that are identical and/or confusingly or substantially similar to the Thomas & Friends Marks and/or

Thomas & Friends Works in connection with the advertising, marketing, promoting, distributing,

displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit Products which

are identical and/or confusingly or substantially similar to Plaintiff’s Thomas & Friends Products,

causing confusion, mistake and deceiving consumers and the public as to the source, origin,

sponsorship or quality of Defendants’ Counterfeit Products.

      247.     Defendants’ aforementioned willful and intentional conduct constitutes false

advertising in the conduct of any business, trade or commerce and has injured and will continue to

injure Plaintiff’s business, reputation and goodwill in violation of N.Y. Gen. Bus. Law § 350.

      248.     As a result of Defendants’ actions alleged herein, Plaintiff has suffered and will

continue to suffer irreparable harm for which it has no adequate remedy at law.

      249.     Pursuant to N.Y. Gen. Bus. Law § 350(e), Plaintiff is entitled to enjoin Defendants’

unlawful conduct as well as obtain damages in an amount to be determined at trial, costs,

disbursements and attorneys’ fees.

                                     SEVENTH CAUSE OF ACTION
                                         (Unfair Competition)
                                       [New York Common Law]

      250.     Plaintiff repleads and incorporates by reference each and every allegation set forth




                                                 59
          Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 60 of 96



in the preceding paragraphs as if fully set forth herein.

      251.     By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products, Defendants have traded off the extensive goodwill of Plaintiff and its Thomas & Friends

Products to induce, and did induce and intend and will continue to induce, customers to purchase

their Counterfeit Products, thereby directly competing with Plaintiff. Such conduct has permitted

and will continue to permit Defendants to make substantial sales and profits based on the goodwill

and reputation of Plaintiff, which Plaintiff has amassed through its nationwide marketing,

advertising, sales and consumer recognition.

      252.     Defendants’ advertising, marketing, promoting, distributing, displaying, offering

for sale, selling and/or otherwise dealing in the Counterfeit Products was and is in violation and

derogation of Plaintiff’s rights and is likely to cause confusion and mistake, and to deceive

consumers and the public as to the source, origin, sponsorship or quality of Defendants’

Counterfeit Products.

      253.     Defendants knew, or by the exercise of reasonable care should have known, that

their advertising, marketing, promoting, distributing, displaying, offering for sale, selling and/or

otherwise dealing in the Counterfeit Products and their continuing advertising, marketing,

promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing in the

Counterfeit Products would cause confusion and mistake, or deceive purchasers, users and the

public.

      254.     Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in

blatant disregard of Plaintiff’s rights, and for the wrongful purpose of injuring Plaintiff, and its




                                                 60
         Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 61 of 96



competitive position while benefiting Defendants.

       255.     As a direct and proximate result of Defendants’ aforementioned wrongful actions,

Plaintiff has been and will continue to be deprived of substantial sales of its Thomas & Friends

Products in an amount as yet unknown but to be determined at trial, for which Plaintiff has no

adequate remedy at law, and Plaintiff has been and will continue to be deprived of the value of its

Thomas & Friends Marks and Thomas & Friends Works as commercial assets in an amount as yet

unknown but to be determined at trial, for which Plaintiff has no adequate remedy at law.

       256.     As a result of Defendants’ actions alleged herein, Plaintiff is entitled to injunctive

relief, an order granting Plaintiff’s damages and Defendants’ profits stemming from their

infringing activities, and exemplary or punitive damages for Defendants’ intentional misconduct.

                                      EIGHTH CAUSE OF ACTION
                                          (Unjust Enrichment)
                                        [New York Common Law]

       257.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       258.     By virtue of the egregious and illegal acts of Defendants as described herein,

Defendants have been unjustly enriched in an amount to be proven at trial.

       259.     Defendants’ retention of monies gained through their deceptive business practices,

infringement, acts of deceit and otherwise would serve to unjustly enrich Defendants and would

be contrary to the interests of justice.


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants, inclusive, and each of

them, as follows:

        A.      For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C.



                                                 61
 Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 62 of 96



§ 1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a)(3) and treble

damages in the amount of a sum equal to three (3) times such profits or damages, whichever

is greater, pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally using a mark or

designation, knowing such mark or designation is a counterfeit mark in violation of 15

U.S.C. § 1114(1)(a);

B.     In the alternative to Defendants’ profits and Plaintiff’s actual damages, enhanced

discretionary damages and treble damages for willful use of a counterfeit mark in

connection with the sale, offering for sale or distribution of goods or services, for statutory

damages pursuant to 15 U.S.C. § 1117(c) in the amount of not more than $2,000,000 per

counterfeit mark per type of goods or services sold, offered for sale or distributed, as the

Court considers just, which Plaintiff may elect prior to the rendering of final judgment;

C.     For an award of Defendants’ profits and Plaintiff’s damages in an amount to be

proven at trial for willful trademark infringement of Plaintiff’s federally registered Thomas

& Friends Marks, and such other compensatory damages as the Court determines to be fair

and appropriate pursuant to 15 U.S.C. § 1117(a);

D.     For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C.

§ 1117(a) in an amount to be proven at trial and such other compensatory damages as the

Court determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a) for false

designation of origin and unfair competition under 15 U.S.C. §1125(a);

E.     For an award of Plaintiff’s actual damages and Defendants’ profits, pursuant to 17

U.S.C. § 504(b), in an amount to be proven at trial for willful copyright infringement of

the Thomas & Friends Works under 17 U.S.C. § 501(a);

F.     In the alternative to Plaintiff’s actual damages and Defendants’ profits for copyright




                                          62
     Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 63 of 96



infringement of the Thomas & Friends Works pursuant to 17 U.S.C. § 504(b), for statutory

damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for willful

copyright infringement, which Plaintiff may elect prior to the rendering of final judgment;

G.       For an award of damages in an amount to be proven at trial for deceptive acts and

practices unlawful pursuant to N.Y. Gen. Bus. Law § 349(h);

H.       For an award of damages to be proven at trial for false advertising pursuant to N.Y.

Gen. Bus. Law § 350(e);

I.       For an award of damages to be proven at trial for common law unfair competition;

J.       For an award of damages in an amount to be proven at trial for unjust enrichment;

K.       For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendants, or their agents, and any employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns and entities owned or controlled by

Defendants, and all those in active concert or participation with Defendants, and each of

them who receives notice directly or otherwise of such injunction from:

             i. manufacturing, importing, exporting, advertising, marketing, promoting,

                distributing, displaying, offering for sale, selling and/or otherwise dealing

                in the Infringing and/or Counterfeit Products;

            ii. directly or indirectly infringing in any manner any of Plaintiff’s trademarks,

                copyrights or other rights (whether now in existence or hereafter created)

                including, without limitation, the Thomas & Friends Marks or Thomas &

                Friends Works;

           iii. using any reproduction, counterfeit, copy or colorable imitation of

                Plaintiff’s trademarks, copyrights or other rights (whether now in existence




                                          63
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 64 of 96



          or hereafter created) including, without limitation, the Thomas & Friends

          Marks and Thomas & Friends Works to identify any goods or services not

          authorized by Plaintiff;

      iv. using any of Plaintiff’s trademarks, copyrights or other rights (whether now

          in existence or hereafter created) including, without limitation, the Thomas

          & Friends Works or Thomas & Friends Marks, or any other marks or

          artwork that are confusingly or substantially similar to the Thomas &

          Friends Marks or Thomas & Friends Works, on or in connection with

          Defendants’ manufacturing, importing, exporting, advertising, marketing,

          promoting, distributing, displaying, offering for sale, selling and/or

          otherwise dealing in the Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

          action which is likely to cause confusion, cause mistake and/or to deceive

          members of the trade and/or the public as to the affiliation, connection or

          association of any product manufactured, imported, exported, advertised,

          marketed, promoted, distributed, displayed, offered for sale or sold by

          Defendants with Plaintiff, and/or as to the origin, sponsorship or approval

          of any product manufactured, imported, exported, advertised, marketed,

          promoted, distributed, displayed, offered for sale or sold by Defendants and

          Defendants’ commercial activities by Plaintiff;

      vi. engaging in the unlawful, unfair or fraudulent business acts or practices,

          including, without limitation, the actions described herein, including the of

          advertising and/or dealing in any Counterfeit Products;




                                     64
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 65 of 96



      vii. engaging in any other actions that constitute unfair competition with

           Plaintiff;

     viii. engaging in any other act in derogation of Plaintiff’s rights;

      ix. secreting, destroying, altering, removing, or otherwise dealing with the

           Counterfeit Products or any books or records that contain any information

           relating to manufacturing, importing, exporting, advertising, marketing,

           promoting, distributing, displaying, offering for sale, selling and/or

           otherwise dealing in the Counterfeit Products;

       x. from secreting, concealing, destroying, altering, selling off, transferring or

           otherwise disposing of and/or dealing with: (i) Counterfeit Products; (ii) any

           computer files, data, business records, documents or any other records or

           evidence relating to Defendants’ User Accounts or Merchant Storefronts,

           any money, securities or other property or assets of Defendants (whether

           said assets are located in the U.S. or abroad) (“Defendants’ Assets”) from

           or to financial accounts associated with or utilized by any Defendant or any

           Defendant’s User Accounts or Merchant Storefronts (whether said account

           is located in the U.S. or abroad) (“Defendants’ Financial Accounts”), and

           the manufacture, importation, exportation, advertising, marketing,

           promotion, distribution, display, offering for sale and/or sale of Counterfeit

           Products;

      xi. from secreting, concealing, transferring, disposing of, withdrawing,

           encumbering or paying any of Defendants’ Assets from or Defendants’

           Financial Accounts until further ordered by this Court;




                                     65
 Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 66 of 96



          xii. effecting assignments or transfers, forming new entities or associations, or

               utilizing any other device for the purpose of circumventing or otherwise

               avoiding the prohibitions set forth in any Final Judgment or Order in this

               action;

         xiii. providing services to Defendants, Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, including, without limitation, continued

               operation of Defendants’ User Accounts and Merchant Storefronts; and

         xiv. instructing, assisting, aiding or abetting any other person or entity in

               engaging in or performing any of the activities referred to in subparagraphs

               (i) through (xiii) above; and

L.     For an order of the Court requiring that Defendants recall from any distributors and

retailers and deliver up to Plaintiff for destruction any and all Infringing and/or Counterfeit

Products and any and all packaging, labels, tags, advertising and promotional materials and

any other materials in the possession, custody or control of such distributors and retailers

that infringe any of Plaintiff’s trademarks, copyrights or other rights including, without

limitation, the Thomas & Friends Marks or Thomas & Friends Works, or bear any marks

that are confusingly or substantially similar to the Thomas & Friends Marks or Thomas &

Friends Works;

M.     For an order of the Court requiring that Defendants deliver up for destruction to

Plaintiff any and all Infringing and/or Counterfeit Products and any and all packaging,

labels, tags, advertising and promotional materials and any other materials in the

possession, custody or control of Defendants that infringe any of Plaintiff’s trademarks,

copyrights or other rights including, without limitation, the Thomas & Friends Marks or




                                          66
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 67 of 96
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 68 of 96



                                       mbrennan@ipcounselors.com
                                       Ashly E. Sands (AS 7715)
                                       asands@ipcounselors.com
                                       Jason M. Drangel (JD 7204)
                                       jdrangel@ipcounselors.com
                                       60 East 42nd Street, Suite 2520
                                       New York, NY 10165
                                       Telephone:     (212) 292-5390
                                       Facsimile:     (212) 292-5391
                                       Attorneys for Plaintiff
                                       Mattel, Inc.




                              68
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 69 of 96




                 EXHIBIT A
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 70 of 96




                                                                 1
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 71 of 96




                                                                 2
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 72 of 96




                                                                 3
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 73 of 96




                                                                 4
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 74 of 96




                                                                 5
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 75 of 96




                                                                 6
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 76 of 96




                                                                 7
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 77 of 96




                                                                 8
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 78 of 96




                 EXHIBIT B
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 79 of 96




                                                                 1
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 80 of 96




                                                                 2
                                                                                                                                               _______________(year)


                    Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 81 of 96
                      attests that registration na ueit tiiaa. .w         ...   .....,

                      fled below.The information on this certificate has been            ._....

                                                                                                           UNITED STATES COPYRIGHT
                      made a part of the Copyright Office records.
                                                                                                           REGISTRATION NUMBER



                                                                                                                    TX 4•442•061
OFFICIAL SEAL                                                  STER OF COPYR(GHTS                          ..
                                                                                                                    tIliflIflhl11111
                                                                                                                                  •1 O57la42i•
                                                                                                                                                      -           -   .41.1
                                                               United States of America             (54CTvE DATE                      REGISTRATION


                                                                                                           _-c      Month
                                                                                                                                      k3’Day
                                                                                                                                                      icñ)
            DO NOT WRITE ABOVE THIS LINE. IF YOU NEED hORE SPACE, USE FORM GATTfCON.




                I
                             TITLE:


                        a                       Thomas the Tank Engine
                             English translation:




                        b    DESCRIPTION OF THE WORK: (Check one or more)
                               literarywork text/illustrations                                    U pictorial, graphic, or sculptural work
                                 Umusical work. including any accompanying words                  D motion picture or other audiovisual work
                                 Cdramatic work. including any accompanying music                 C architectural work
                                 Upantomime or choreographic work                                 U sound recording. created in

                        a
                2
                             AUTHOR(S):
                             Name:              The Reverend W. Awdry
                             Citizenship (when work ss create:          United Kingdom
                             Domicile (when work was created).
                                                                        Uni ted Kingdom
                             Date of death:
                                                      N/A
                        bName                   C.         Reginald Dalby
                             Citizenship (when work was created):       United Kingdom
                             Domicile (when work was created):          Un i ted Kingdom
                             Dateofdeath       Deceased



                3
                             YEAR AND NATION OF PUBLICATION: (If work was pubLished,                give   the   year   and nation in which it was first published)
                             Year.
                                            1946
                             Nation
                                                     United Kingdom



                4•
                             OWNER(S) OF U.S. COPYRIGHT:
                       a     Name        Reed International                                 Books Limited

                             Address:             Haisbury House
                                                  35 Chancery Lane
                                                  London WC2A 1EL
                                                  England
                        L)   Means by which copyright ownership was transferred                                    APPLICATION RECEIVED
                             t owner as 001 iii. author)
                             Ii


                             Assignment of all U.S.
                                                                                                                                  Iab 1t..         t,7
                                                                                   rights                          DEPOSIT RECEIVED
                             by contract.
                                                                                                                                 Fil 1U.7
                                                                                                            g      FUNDS RECEIVED

                                                                                                                                   ftb 1U.7                                   4g




                                                                                                                                                                      3
                       Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 82 of 96




 PREVIOUS REGISTRATION: II this work was ever registered                      in   the U.S Copyright Office, give the registration number and year ii known:


                                                                                                                                                                                           6



DEPOSIT ACCOUNT If the registration lee is to becharged to a deposit account established in
                                                                                            the CopyrightOfhce, give thename and number
of that account. Do not give credit card information on this form.
NameV
                                                                                            Account Number V
                                                                                                                                                                                          7
CORRESPONDENCE Give the name and address to which correspondence about this
                                                                            application should be sent                                                D Same as space 4a
                            Alexandra Nicholson, Esq.                                                                                                 Sameasspace9
                            Lankenau Kovner Kurtz & Outten, LLP
                            1740 Broadway, 25th Floor
                            New York, New York   10019

AreaOCOUntnCOdfldTephoneNUmber a                     2124898230                                                    Fax   Number   .             212-489-8340
CERTIFICATION’ I. the undersigned. hereby certify that I am the; (Check                      one)
     0
     Author
     O
     Owner of U. S copyright
  Agento1           Reed International Books                                                    Lted
                                                         (Name of author or owner of U.S. copyright)
of the work identified in this application and that the statements made byrne in this application
                                                                                                  are correct                       to     the best    of my knowledge

Tvpedorprintedname:
                                 Alexandra Nicholson, ESQ.                                                         Date;   February                          14    ,     1997
           H.n4ritten ug..taee



—
UAIL                                                                                                                                            SOU $USt
                    NameV
CERTIFICATE
            I
                              Alexandra Nicholson, ESq.                                                                                I    •   Compiet.   a:iNceisa, spaces
TO
                              Lankenau Kovner Kurtz & Outten, LLP
C.rtIllcate
               FI                                                                                                                     I     .
                                                                                                                                                55510 AL EJ.ESIENTh
                                                                                                                                                IN flit SA5 PACKAGE:

                                                                                                                                           2. NOniIia’4        tang 5,
                                                                                                                                                                                         9.
wIlib.      k—
                           1740            Broadway, 25th Floor                                                                                 paylbia to fiigaaw, DI Copyngflha
maIId In a   Cey!Stai./ZIPJN.i.onV
WIndOW                                                                                                                                       14*4. TO:
•nv•Iope
                              New York, New York                                      10019                                                URAAQATI5IEIIn,QIIaIa’O
                                                                                                                                           So.rtnwee Sii P0 Boa 72400
a.       .rrr,.Ia,atn                                                                                                                      WIiflnton DC 2002411 S A
                                          Prtraat aaW                       .nnatg5.sJfl.4a4.,—
 17 u Sc 4 506ie Any p.’son wto knowngiy makes I I.is. r.prwitlhon eta   matinal tact s the appi.catm lo copyngta r.ga’trason pmmded toe by lichen
wet It. a0Pi.cstOt. ihall Dl Imli Sot no.. than 92.500                                                                                             409. miny wnttin .tairnr.i Ilid m COflfleCl.On
Sapiribe’ 1—1ooooa
                             e        PRiNtED Ott RECYCLED PAPER
                                                                                                                                      US. GOVERI4h4ET PRINTING OfFICE I99$-3a7.237120.015




                                                                                                                                                                                          4
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 83 of 96




                                                                 5
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 84 of 96




                                                                 6
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 85 of 96




                                                                 7
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 86 of 96




                                                                 8
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 87 of 96




                                                                 9
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 88 of 96




                                                                 10
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 89 of 96




                                                                 11
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 90 of 96




                                                                 12
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 91 of 96




                                                                 13
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 92 of 96




                                                                 14
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 93 of 96




                                                                 15
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 94 of 96




                                                                 16
                Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 95 of 96

Certificate of Registration
                         This Certificate issued under the seal of the Copyright
                         Office in accordance with title 17, United States Code,
                         attests that registration has been made for the work
                         identified below. The information on this certificate has   Registration Number
                         been made a part of the Copyright Office records.
                                                                                     TX 8-149-304
                                                                                     Effective Date of Registration:

                                             A                                       June 09, 2015

                         United States Register of Copyrights and Director


   Title
                           Title of Work:     Thomas & Friends: Book & Blocks


   Compietion/Publication
                  Year of Completion:          2014
                Date of 1st Publication:       March 01, 2015
              Nation of 1t Publication:        United States
      International Standard Number:           ISBN 9782764330739

   Author

                     •      Author:            Gullane (Thomas) Limited
                     Author Created:           text, artwork, Sculpture
                  Work made for hire:          Yes
                        Domiciled in:          United Kingdom

   Copyright Claimant

                  Copyright Claimant:          Gullane (Thomas) Limited
                                               149 Tottenham Court Road, London, W1T7NF, United Kingdom




   Certification

                                    Name:     Lynn A. Whelan
                                     Date:    JuneO3,2015




                                                                                                                Page 1 of 1

                                                                                                                       17
                                                                 I M I M AM I M I M1I I AM AM I I 1 1 I I UI 4 W 1 1 l I I I ilI I
                                                                                   *0000TX0008 1493040202*




                                                                                                                                     18
Case 1:18-cv-10437-KPF Document 7 Filed 11/19/18 Page 96 of 96
